Exhibit 10.9

FORM OF

 

DIEDRICH COFFEE, INC.

 

FRANCHISE AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

ARTICLE 2

GRANT

2.1

Grant

2.2

No Sublicensing Rights

2.3

No Exclusive Territory

 

 

ARTICLE 3

TERM

3.1

Initial Term

3.2

Renewal

3.3

Form and Manner of Renewal

3.4

Conditions Precedent to Renewal

3.5

Notice Required by Law

 

 

ARTICLE 4

PAYMENTS

4.1

Initial Franchise Fees

4.2

Continuing Royalty

4.3

Advertising Fee

4.4

Pre-Authorized Payments.

4.5

Other Payments

4.6

Application of Funds

4.7

Interest and Charges for Late Payments

 

 

ARTICLE 5

CONSTRUCTION AND COMMENCEMENT OF BUSINESS

5.1

Location

5.2

Company Site Selection Assistance

5.3

Lease

5.4

Construction and Renovation

5.5

Maintaining and Remodeling of “Diedrich Coffee” Coffeehouse

 

 

ARTICLE 6

TRAINING AND ASSISTANCE

6.1

Initial Training Program

6.2

Additional Training

6.3

Other Assistance

 

 

ARTICLE 7

OBLIGATIONS OF COMPANY

7.1

General

7.2

Company Default

 

i

--------------------------------------------------------------------------------


 

7.3

No Other Obligations

 

 

ARTICLE 8

MANUALS AND STANDARDS OF FRANCHISEE QUALITY, CLEANLINESS AND SERVICE

8.1

Product Line and Service

8.2

Containers, Fixtures and Other Goods

8.3

Menus

8.4

POS System

8.5

Manuals

8.6

Hours

8.7

Compliance with Applicable Law

8.8

Signs, Designs and Forms of Publicity

8.9

Uniforms and Employee Appearance

8.10

Vending or Other Machines

8.11

Co-Branding

 

 

ARTICLE 9

ADVERTISING AND CO-OPS

9.1

General Requirements

9.2

Local Advertising

9.3

Co-op Advertising

9.4

Advertising Program

9.5

Telephone Numbers and Directory Advertising

9.6

Promotional Campaigns

 

 

ARTICLE 10

DISTRIBUTION AND PURCHASE OF EQUIPMENT, SUPPLIES, AND OTHER PRODUCTS

10.1

Coffee and Diedrich Coffee Brand Products

10.2

Proprietary Products

10.3

Non-Proprietary Products

10.4

Purchases from Company, Extensions of Credit

10.5

Purchase/Distribution Programs

10.6

Test Marketing

 

 

ARTICLE 11

REPORTS, BOOKS AND RECORDS, INSPECTIONS

11.1

General Reporting

11.2

Inspections

11.3

Audits

 

 

ARTICLE 12

MARKS

12.1

Use of Marks

12.2

Non-Use of Trade Name

12.3

Use of Other Marks

12.4

Non-ownership of Marks

 

ii

--------------------------------------------------------------------------------


 

12.5

Defense of Marks

12.6

Prosecution of Infringers

12.7

Modification of Marks

12.8

Acts in Derogation of the Marks

12.9

Assumed Name Registration

 

 

ARTICLE 13

COVENANTS REGARDING OTHER BUSINESS INTERESTS

13.1

Non-Competition

13.2

Confidential Information

13.3

Franchisee’s Affiliates

 

 

ARTICLE 14

INTERFERENCE WITH EMPLOYMENT RELATIONS

14.1

Prohibitions During Term

14.2

Prohibitions After Term

14.3

Prohibitions Applicable to Company

 

 

ARTICLE 15

NATURE OF INTEREST, ASSIGNMENT

15.1

Assignment by Company

15.2

Assignment by Franchisee

15.3

Business Entity Franchisee

 

 

ARTICLE 16

DEFAULT AND TERMINATION

16.1

General

16.2

Automatic Termination Without Notice

16.3

Option to Terminate Without Notice

16.4

Termination With Notice and Opportunity To Cure

16.5

Reimbursement of Company Costs

16.6

Cross-Default

16.7

Notice Required By Law

 

 

ARTICLE 17

RIGHTS AND OBLIGATIONS UPON TERMINATION

17.1

General

17.2

Survival of Obligations

17.3

No Ownership of Marks

17.4

Government Filings

 

 

ARTICLE 18

INSURANCE

18.1

Insurance

18.2

Use of Proceeds

18.3

Proof of Insurance

 

 

ARTICLE 19

RELATIONSHIP OF PARTIES, DISCLOSURE

19.1

Relationship of Franchisee to Company

 

iii

--------------------------------------------------------------------------------


 

19.2

Indemnity by Franchisee

 

 

ARTICLE 20

NOTICES

20.1

General

 

 

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1

Company’s Right To Cure Defaults

21.2

Waiver and Delay

21.3

Survival of Covenants

21.4

Successors and Assigns

21.5

Joint and Several Liability

21.6

General Release

21.7

Governing Law/Consent to Jurisdiction

21.8

Waiver of Punitive Damages and Jury Trial

21.9

Limitations of Claims

21.10

Entire Agreement

21.11

Titles For Convenience

21.12

Gender And Construction

21.13

Severability

21.14

Counterparts

21.15

Fees and Expenses

21.16

Counsel

 

 

ARTICLE 22

SUBMISSION OF AGREEMENT

22.1

General

 

 

ARTICLE 23

ACKNOWLEDGMENT

23.1

General

23.2

Due Execution

 

Exhibit A - Minimum Hours of Operation

Exhibit B - Franchisee Information

Exhibit C - Guaranty and Subordination Agreement

 

iv

--------------------------------------------------------------------------------


 

DIEDRICH COFFEE

FRANCHISE AGREEMENT

 

THIS AGREEMENT is made this        day of                    ,        (the
“Effective Date”) by and between Diedrich Coffee, Inc., a Delaware corporation,
located at 2144 Michelson Drive, Irvine, California  92612, (“Company”),
and                                                          , [  ] an
individual OR [  ] a                                organized under the laws of
                                 (the “Franchisee”), with reference to the
following facts:

 

A.            Company owns certain proprietary and other property rights and
interests in and to the “Diedrich Coffee” trademark and service mark, and such
other trademarks, service marks, logo types, insignias, trade dress, designs,
and commercial symbols as Company may from time to time authorize or direct
Franchisee to use in connection with the operation of a “Diedrich Coffee”
Coffeehouse (the “Marks”).

 

B.            Company has developed and continues to develop a system for the
operation of coffeehouses, kiosks and coffee carts and merchandising of Diedrich
Coffee Authorized Products, which system features distinctive signs, recipes,
and various trade secrets and other confidential information, and in some cases
also includes architectural designs, trade dress, uniforms, equipment
specifications, layout plans, inventory, record-keeping and marketing techniques
(the “System”).

 

C.            Franchisee desires to obtain a license and franchise to operate a
single “Diedrich Coffee” Coffeehouse under the Marks and in strict accordance
with the System, and the standards and specifications established by Company,
and Company is willing to grant Franchisee such license and franchise under the
terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

In this Agreement the following capitalized terms shall have the meanings set
forth below, unless the context otherwise requires:

 

“Advertising Co-op” shall have the meaning set forth in Section 9.3.

 

“Advertising Co-op Region” shall have the meaning set forth in Section 9.3.

 

“Advertising Fee” shall have the meaning set forth in Section 4.3.

 

“Advertising Fee Rate” shall have the meaning set forth in Section 4.3.

 

--------------------------------------------------------------------------------


 

“Applicable Calendar Year” shall have the meaning set forth in Section 4.3.2.

 

“Applicable Law” means and includes applicable common law and all applicable
statutes, laws, rules, regulations, ordinances, policies and procedures
established by any Governmental Authority governing the operation of the
“Diedrich Coffee” Coffeehouse, including all immigration, labor, disability,
food and drug laws, health and safety regulations, and Americans With
Disabilities Act requirements, as in effect on the Effective Date hereof, and as
may be amended, supplemented or enacted from time to time.

 

“Assignment” shall have the meaning set forth in Section 15.2.

 

“Authorized Diedrich Coffee Products” means the specific espresso drinks and
coffees, roasted coffee beans and blends, premium teas, baked goods, snacks and
other food items and ancillary products, which may include coffee making
equipment, cups, hats, t-shirts and novelty items, as specified by Company from
time to time in Company's Manuals, or as otherwise directed by Company in
writing, for sale at the Franchisee's “Diedrich Coffee” Coffeehouse, prepared
and served in strict accordance with Company's recipes, quality standards and
specifications, including specifications as to ingredients, brand names,
preparation and presentation.

 

“Barista” means a person who has been certified by Company as an expert in the
knowledge and preparation of espresso drinks.

 

“Business Entity” means any Partnership, limited liability company, and any
association, corporation or other entity which is not an individual.

 

“Competitive Activities” shall mean to, own, operate, lend to, advise, be
employed by, or have any financial interest in any business that engages in the
roasting of green coffee beans; the sale of roasted coffee beans or ground
coffee produced by third parties; or the production or sale at retail or
wholesale of any espresso or coffee product, or any other food products featured
by “Diedrich Coffee” Coffeehouses.

 

“Confidential Information” shall have the meaning set forth in Section 13.2.

 

“Continuing Royalty” shall have the meaning set forth in Section 4.2

 

“Co-op Advertising Regions” shall have the meaning set forth in Section 9.3.

 

“Designated Franchisee Representative” shall have the meaning set forth in
Section 6.1.1.

 

“Diedrich Coffee Branded Product” is any product now existing or developed in
the future that bears or is packaged under any of Company's Marks.

 

2

--------------------------------------------------------------------------------


 

“'Diedrich Coffee' Coffeehouse” shall refer to the full service location, kiosk,
or coffee cart operated pursuant to this Agreement under Company's Marks and in
accordance with the System and specializing in the sale of Authorized Diedrich
Coffee Products.

 

“Effective Date” means the date indicated in the first paragraph of this
Agreement.

 

“Franchisee” shall mean the person or Business Entity identified in the first
paragraph of this Agreement, and for purposes of Article 13 only, shall include
Franchisee's spouse and minor children and its Owners, officers and directors if
Franchisee is a Business Entity.

 

“Governmental Authority” means and include all Federal, state, county, municipal
and local governmental and quasi-governmental agencies, commissions and
authorities.

 

“Gross Sales” means gross revenues (excluding allowances and sales taxes)
received or receivable by Franchisee as payment, whether in cash or for credit
or barter (and, if for credit or barter, whether or not payment is received
therefor), for all espresso, coffee, tea and other beverages, roasted coffee
beans, food, and other goods, services, and supplies sold or prepared in
Franchisee's “Diedrich Coffee” Coffeehouse, or which are promoted or sold under
any of the Marks.

 

“Internet” means collectively the myriad of computer and telecommunications
facilities, including equipment and software, which comprise the interconnected
worldwide network of networks that employ the TCP/IP [Transmission Control
Protocol/Internet Protocol], or any predecessor or successor protocols to such
protocol, to communicate information of all kinds by fiber optics, wire, radio,
or other methods of transmission

 

“Initial Fee” shall have the meaning set forth in Section 4.1

 

“Lease” shall have the meaning set forth in Section 5.3.

 

“Leasehold Improvements” shall have the same meaning set forth in Section 5.4.1.

 

“Location” shall have the meaning set forth in Section 5.1.1.

 

“Manuals” means Company's Front Line Team Member Training Guide; Diedrich Coffee
Operations Manual and Support Manual, and all related manuals now or hereafter
created by Company for use in the operation of a “Diedrich Coffee” Coffeehouse,
as the same may be amended and revised from time to time, including all
bulletins, supplements and ancillary manuals.

 

“Marks” shall have the meaning set forth in Recital A above.

 

“Maximum Advertising Co-op Fee” shall have the meaning set forth in Section
9.3.2.

 

3

--------------------------------------------------------------------------------


 

“Owner” means any shareholder, member, general or limited partner, trustee, or
other equity owner of a Business Entity; except that if Company has any
ownership interest in Licensee, the term “Owner” shall not include or refer to
the Company or its Owners or affiliates, and no obligation or restriction upon
the “Franchisee”, or its Owners, directors or officers shall bind Company, its
Owners or affiliates, or their respective Owners, directors or officers.

 

“Partnership” means any general partnership, limited partnership or limited
liability company.

 

“Partnership Rights” means voting power, property, profits or losses, or
partnership interests of a Partner.

 

“Permits” means and include all applicable franchises, licenses, permits,
registrations, certificates and other operating authority required by Applicable
Law.

 

“Premises” means, in the case of a kiosk or cart, the property at which the
Franchisee's “Diedrich Coffee” Coffeehouse is located, including, unless
otherwise expressly provided, any ancillary common areas, campus, buildings and
other structures associated with the Premises.

 

“Restricted Persons” means the Franchisee (if the franchisee is an individual),
each officer, director, or direct or indirect Owner of an interest in Franchisee
(if franchisee is a Business Entity); and the spouse and family members who live
in the same household of each of the foregoing persons.

 

“Supplier” shall have the meaning set forth in Section 10.3.

 

“System” shall have the meaning set forth in Recital B.

 

“Term” shall have the meaning set forth in Section 3.1, including any extensions
thereof.

 

“Transfer Fee” shall have the meaning set forth in Section 15.2.12.

 

“Week” shall refer to the 7 day period ending on Sunday of each calendar week,
or such other reporting period hereafter specified by Company.

 

ARTICLE 2

GRANT

 

2.1           Grant.

 

2.1.1        Company hereby awards Franchisee the right and license during the
Term, upon the terms and subject to the provisions of this Agreement, to use and
display the Marks, and to use the System, to operate at, and only at, the
Location, one:  (check one)

 

4

--------------------------------------------------------------------------------


 

 

o Full Service “Diedrich Coffee” Coffeehouse

o Kiosk

o Cart

 

2.1.2        Franchisee may not use or operate any permanent or temporary cart,
kiosk or other vending device in connection with any Full Service “Diedrich
Coffee” Coffeehouse pursuant to this Agreement, except with Company's prior
written consent and pursuant to a separate addendum hereto on a form specified
by Company.

 

2.2           No Sublicensing Rights.  Franchisee shall not subfranchise,
sublicense, subcontract, sublease, or enter any management agreement providing
for the right to operate the “Diedrich Coffee” Coffeehouse or to use the System
granted pursuant to this Agreement.

 

2.3           No Exclusive Territory.  The license and franchise granted to the
Franchisee under this Agreement is non-exclusive, and does not grant Franchisee
any protected trading area or territory, nor any rights to obtain additional
franchises from Company.  Without limiting the generality of the foregoing, the
Company expressly reserves the exclusive, unrestricted right, in its sole and
absolute discretion, directly and indirectly:

 

(a)           to own or operate, and to franchise and license others to own,
operate or co-brand, coffeehouses, kiosks, and carts at any location other than
at the specific Location identified in Section 5.1.1, regardless of its
proximity to the “Diedrich Coffee” Coffeehouse operated pursuant hereto; and

 

(b)           to produce, promote, license, distribute and market products,
whether or not they bear any of the Marks, at wholesale or retail, through its
employees, affiliates, representatives, licensees, franchisees, assigns, agents
and others, including bulk and pre-packaged roasted coffee, premium teas, ice
cream, beverages, snacks and other food products; clothing; books, souvenirs and
novelty items, through any outlet or channel of commerce, including grocery
stores and convenience stores (regardless of their proximity to Franchisee's
“Diedrich Coffee” Coffeehouse), sales by means of the Internet, mail order
catalogs, direct mail advertising, vending machines and other distribution
methods.

 

ARTICLE 3

TERM

 

3.1           Initial Term.  Subject to earlier termination pursuant to Article
16, the “Term” of this Agreement shall begin on the Effective Date and continue
for a period of 10 years.

 

3.2           Renewal.  Subject to the conditions contained in Section 3.4, at
the expiration of the Term hereof, Franchisee shall have the right (the “Renewal
Right”) to enter into a new franchise agreement in the form then generally being
offered to prospective “Diedrich Coffee”

 

5

--------------------------------------------------------------------------------


 

coffeehouse franchisees (the “Renewal Franchise Agreement”) for one 10 year
period (the “Renewal Term”).  The term of the Renewal Franchise Agreement shall
commence upon the date of expiration of the Term hereof; provided, however,
notwithstanding the terms of Company's then-current form of  Franchise
Agreement: (a) Franchisee shall not have the right to renew or extend the term
thereof or enter into any additional Renewal Franchise Agreement for a period
following the Renewal Term; and (b) the Renewal Franchise Agreement shall be
modified to conform to the Renewal Rights granted above.

 

3.3           Form and Manner of Renewal.  Franchisee shall exercise its Renewal
Right, if at all, strictly in the following manner:

 

3.3.1        Between 9 months and 12 months before the expiration of the Term,
Franchisee shall notify Company in writing (“Renewal Notice”) that it intends to
exercise its Renewal Right and no sooner than 10 business days nor more than 20
business days after Franchisee receives Company's Offering Circular, if
applicable, and execution copies of the Renewal Franchise Agreement, Franchisee
shall execute the copies of said Renewal Franchise Agreement and deliver them to
Company together with the then-current initial fee due to Company.

 

3.3.2        If Franchisee shall have exercised its Renewal Right in accordance
with Section 3.3.1 and satisfied all of the conditions contained in Section 3.4,
Company shall execute the Renewal Franchise Agreement executed by Franchisee and
at or prior to the expiration of the Term deliver one fully executed copy
thereof to Franchisee.

 

3.3.3        If Franchisee fails to perform any of the acts, or deliver any of
the notices required pursuant to the provisions of Sections 3.3 or 3.4, in a
timely fashion, such failure shall be deemed an election by Franchisee not to
exercise its Renewal Right and shall automatically cause Franchisee's said
Renewal Right to lapse and expire.

 

3.4           Conditions Precedent to Renewal.  Franchisee's Renewal Right is
conditioned upon Franchisee's fulfillment of each and all of the following
conditions precedent:

 

3.4.1        At the time Franchisee delivers its Renewal Notice to Franchisor
and at all times thereafter until the commencement of the Renewal Term,
Franchisee shall have fully performed all of its material obligations under this
Agreement, the Manuals and all other agreements then in effect between
Franchisee and Company (or its affiliates) including, but not limited to, Area
Development Agreement(s), Franchise Agreement(s), or Sublease Agreement(s).

 

3.4.2        Without limiting the generality of Section 3.4.1, Franchisee shall
not have committed 2 or more material breaches of this Agreement during the 12
month period immediately preceding the date of the Renewal Notice for which
Franchisor shall have delivered a notice of default, whether or not such default
was cured.

 

6

--------------------------------------------------------------------------------


 

3.4.3        Without limiting the generality of Section 3.4.1, Franchisee shall
not have committed 2 or more material breaches of this Agreement during any 12
month period during the Term of this Agreement for which Franchisor shall have
delivered notice of default, whether or not such defaults were cured.

 

3.4.4        Without limiting the generality of Section 3.4.1, Franchisee shall
not have committed 4 or more material breaches of this Agreement during the Term
of this Agreement for which Franchisor shall have delivered notice of default,
whether or not such defaults were cured.

 

3.4.5        Franchisee shall, and Franchisee shall cause its Owners and
affiliates to, execute and deliver to Franchisor a general release, on a form
prescribed by Franchisor of any and all known and unknown claims against
Franchisor and its affiliates and their officers, directors, agents,
shareholders and employees.

 

3.4.6        At Company's request, Franchisee shall, prior to the date of
commencement of the Renewal Term, undertake and complete at its expense the
remodeling, renovation or modernization of the Premises and the “Diedrich
Coffee” Coffeehouse operated pursuant hereto to comply with the Company's
then-current specifications and standards for new “Diedrich Coffee”
Coffeehouses.

 

3.5           Notice Required by Law.  If Applicable Law requires that Company
give notice to Franchisee prior to the expiration of the Term, this Agreement
shall remain in effect on a week to week basis until Company has given the
notice required by such Applicable Law.  If Company is not offering new
franchises, is in the process of revising, amending or renewing its form of
franchise agreement or offering circular, or is not lawfully able to offer
Franchisee its then-current form of franchise agreement, at the time Franchisee
delivers its Renewal Notice, Company may, in its sole subjective discretion, (i)
offer to renew this Agreement upon the same terms set forth herein for a renewal
term determined in accordance with Section 3.2 hereof, or (ii) offer to extend
the Term hereof on a week to week basis following the expiration of the Term
hereof for as long as it deems necessary or appropriate so that it may lawfully
offer its then-current form of franchise agreement.

 

ARTICLE 4

PAYMENTS

 

4.1           Initial Franchise Fees.  Franchisee shall pay to Company an
initial franchise fee (the “Initial Fee”) equal to $30,000 (or $7,500 if the
Franchisee's “Diedrich Coffee” Coffeehouse is a kiosk or cart).  The Initial Fee
shall be payable in good funds upon signing this Agreement, and shall be deemed
fully earned by Company upon the execution of this Agreement by Company and
Franchisee and shall be non-refundable, in whole or in part, under any
circumstances.  If Franchisee is party to an Area Development Agreement with
Company, then Franchisee will receive a credit against the Initial Fee in
accordance with that Area Development Agreement.

 

7

--------------------------------------------------------------------------------


 

4.2           Continuing Royalty.  Franchisee shall pay to Company each month
during the Term, an amount equal to 5% of its Gross Sales during the preceding
month (the “Continuing Royalty”).  Franchisee shall cause its Continuing Royalty
for each month to be actually received by Company on or before the 10th day of
the following month; provided, however, that Franchisee at its election may
alternatively adopt a periodic payment cycle that matches Company's fiscal
accounting cycle (presently thirteen (13)  four (4) week fiscal periods per
fiscal year).  In that event, Franchisee shall notify Company of such election
in writing and thereafter cause its Continuing Royalty for each four (4) week
fiscal period (“fiscal period”) to be actually received by Company on or before
the 10th day following the end of  the fiscal period.

 

4.3           Advertising Fee.  Franchisee shall pay to Company each month
during the Term, simultaneously with its Continuing Royalty payments and in the
manner described in Section 4.2, an advertising fee equal to 1% (the
“Advertising Fee Rate”)of its Gross Sales during the preceding month
(“Advertising Fee”).  Company reserves the right to adjust the Advertising Fee
from time to time provided it shall in no event exceed 2% of Franchisee's Gross
Sales, and may be amended by the Company no more frequently than annually.  The
Advertising Fee shall be in addition to any other co-op expenditures required or
permitted under Article 9 hereof.  Company shall administer the Advertising Fee
as part of the advertising program provided in Section 9.4.

 

4.4           Pre-Authorized Payments.

 

4.4.1        If Franchisee fails to report its sales on a timely basis in
accordance with Section 11.1, Company may estimate the amount of Franchisee's
sales, and deposit or transfer the reported, or in the absence of a report, the
estimated, amounts due into its own account, using the Franchisee's
pre-authorized checks or other instruments or authority.

 

4.4.2        At Company's request, Franchisee shall instruct its bank to pay the
amount of its monthly Continuing Royalty, Advertising Fee and other fees
directly to Company from Franchisee's account, by electronic funds transfer or
such other automatic payment mechanism which Company may designate and upon the
terms and conditions set forth in the Operations Manual, and promptly upon
Company's request, Franchisee shall execute or re-execute and deliver to Company
such pre-authorized check forms and other instruments or drafts required by
Company's bank, payable against Franchisee's bank account, to enable Company to
draw Franchisee's Continuing Royalty, Advertising Fee and other sums payable
under the terms of this Agreement.

 

4.5           Other Payments.  In addition to all other payments provided
herein, Franchisee shall pay to Company, its parent companies, subsidiaries,
affiliates and designees, as applicable, promptly when due:

 

4.5.1        All amounts advanced by Company or which Company has paid, or for
which Company has become obligated to pay on behalf of Franchisee for any reason
whatsoever.

 

8

--------------------------------------------------------------------------------


 

4.5.2        All sums due on account of the purchase of products or services by
or for the account of Franchisee.

 

4.5.3        The amount of all sales taxes, use taxes, personal property taxes
and similar taxes, which shall be imposed upon Franchisee and required to be
collected or paid by Company (a) on account of Franchisee's Gross Sales, or (b)
on account of Continuing Royalties, Advertising Fees or Initial Fees collected
by Company from Franchisee (but excluding ordinary income taxes).  Company, at
its sole discretion, may collect the taxes in the same manner as franchise fees
are collected herein and if Company collects such taxes, Company shall promptly
pay the tax collections to the appropriate governmental authority; provided,
however, that it shall be Franchisee's responsibility to pay any sales, use or
other taxes now or hereinafter imposed on Initial Fees, Continuing Royalties,
and Advertising Fees imposed by any Governmental Authorities.

 

4.6           Application of Funds.  If Franchisee shall be delinquent in the
payment of any obligation to Company hereunder, or under any other agreement
with Company, Company shall have the absolute right to apply any payments
received from Franchisee to any obligation owed, whether under this Agreement or
otherwise, notwithstanding any contrary designation by Franchisee as to
application.

 

4.7           Interest and Charges for Late Payments.

 

4.7.1        If Franchisee shall fail to pay to Company the entire amount of the
Continuing Royalty, Advertising Fee or any other sums owed to Company, promptly
when due, Franchisee shall pay to Company, in addition to all other amounts
which are due but unpaid, interest on the unpaid amounts, from the due date
thereof, at the rate of 1-1/2% per month, or the highest rate allowable under
applicable law, whichever is less.

 

4.7.2        If any check, draft, electronic or otherwise, is unpaid because of
insufficient funds or otherwise, then Franchisee shall pay Company's expenses
arising from such non-payment, including bank fees in the amount of at least
$30.00, hourly staff charges arising from such default, and any other related
expenses incurred by Company.

 

ARTICLE 5

CONSTRUCTION AND COMMENCEMENT OF BUSINESS

 

5.1           Location.

 

5.1.1        Franchisee's “Diedrich Coffee” Coffeehouse shall be located at the
following address:
                                                                                                                 ,
and if the “Diedrich Coffee” Coffeehouse is a kiosk or cart, the following
specific location at the address inserted above:
                                                                                                                 
(the “Location”).

 

9

--------------------------------------------------------------------------------


 

5.1.2        Franchisee may not relocate the “Diedrich Coffee” Coffeehouse,
including in the case of a kiosk or cart relocating to any other location within
the Premises, without Company's prior written consent.  Any attempt to do so
shall be a material breach hereof.

 

5.2           Company Site Selection Assistance.  Company may voluntarily
(without obligation) assist Franchisee in identifying or obtaining a location. 
Company's said assistance, if any, shall not be construed to insure or guarantee
the profitable or successful operation of the Location by Franchisee, and
Company hereby expressly disclaims any responsibility therefor.  Franchisee
acknowledges that it is its sole responsibility to find a suitable location,
that the location of the “Diedrich Coffee” Coffeehouse will be a critical factor
in the success of Franchisee's business, and that Company is not obligated to
directly or indirectly identify or obtain a location for Franchisee.

 

5.3           Lease.  If the Location is leased or subleased by Franchisee, (i)
Company shall have the right of approval of such lease or sublease, as
applicable (the “Lease”), a true and correct copy of which shall be delivered to
Company at least 15 days prior to the execution thereof; (ii) the term of said
Lease shall be for a period which is not less than the Term of this Agreement,
unless Company shall approve, in writing, a shorter term; (iii) Franchisee shall
neither create nor purport to create any obligations on behalf of Company, nor
grant or purport to grant to the landlord thereunder any rights against Company,
nor agree to any other term, condition, or covenant which is inconsistent with
any provision of this Franchise Agreement; (iv) Franchisee shall duly and timely
perform all of the terms, conditions, covenants and obligations imposed upon him
under the Lease; (v) the Location shall be constructed and improved pursuant to
the provisions of Section 5.4 hereof; (vi) the Lease shall grant Company an
option, without cost or expense to Company, to assume the Lease in the event of
termination or expiration of this Franchise Agreement for any reason, and shall
expressly provide that Company shall have the right (but not the obligation) to
succeed to Franchisee's rights under the Lease if Franchisee fails to exercise
any option to renew, and upon Franchisee's default thereunder, and that upon any
alleged breach thereof by Franchisee, the landlord thereunder shall be obligated
to notify Company in writing at least 15 days prior to its termination or
non-renewal and, in the case of a default, Company shall have the right, but not
the obligation, to cure the breach and to succeed to Franchisee's rights under
said Lease by giving written notice of such election to Franchisee and such
landlord; Franchisee hereby appoints Company as its attorney-in-fact to execute
an assignment and all other documents and instruments which Company deems
necessary or appropriate to effectuate the foregoing; (vii) a fully executed
copy of said Lease shall be delivered to Company promptly following the
execution thereof; (viii) the Lease shall provide that it may not be assigned,
subleased, modified or amended without Company's prior written consent and that
Company shall be provided with copies of all such assignments, subleases,
modifications and amendments, and the landlord shall consent in advance to any
assignment or sublease to Company or a “Diedrich Coffee” franchisee or licensee
approved by Company during the initial term or any renewal term of the Lease;
and (ix) the Lease may not contain a non-competition covenant which purports to
restrict the Company, or any franchisee or licensee of the Company (or its
affiliates), from operating a “Diedrich Coffee” Coffeehouse or any other retail
establishment.  In all cases, the Lease shall provide that upon expiration or
termination thereof for

 

10

--------------------------------------------------------------------------------


 

any reason, Franchisee shall, upon Company's demand, remove all of the Marks
from the Location and Premises and modify the decor of the Location so that it
no longer resembles, in whole or in part, a “Diedrich Coffee” coffeehouse, kiosk
or cart and that if Franchisee shall fail do so, Company will be given written
notice and the right to enter the Location and Premises to make such
alterations, in which event Franchisee shall reimburse Company for all direct
and indirect costs and expense it may incur in connection therewith, including
attorney's fees.

 

5.4           Construction and Renovation.

 

5.4.1        If on the Effective Date the “Diedrich Coffee” Coffeehouse,
Location or Premises at which the “Diedrich Coffee” Coffeehouse will operate has
not been constructed, or if the same has been constructed but does not comply
with Company's current standards in effect for new “Diedrich Coffee”
coffeehouses, kiosks or carts, as applicable, Franchisee shall at its sole cost
and expense promptly cause the “Diedrich Coffee” Coffeehouse and Location to be
constructed, equipped and improved in accordance with such standards and
specifications.  Except to the extent otherwise agreed to by Company, all
fixtures, furnishings, equipment and signs (“Leasehold Improvements”) shall be
purchased by Franchisee only from suppliers and manufacturers approved by
Company.

 

5.4.2        Following the Effective Date and prior to any construction or
renovation of the “Diedrich Coffee” Coffeehouse or Location, Company shall
provide Franchisee with copies of Company's specifications for the design and
layout of the “Diedrich Coffee” Coffeehouse and required Leasehold
Improvements.  Franchisee shall, in all respects, comply with all such
specifications and criteria unless Company shall, in writing, agree to
modifications thereof.  Franchisee shall employ architects, engineers and
general contractors of its own selection, and at its sole cost and expense, to
prepare such architectural, engineering and construction drawings and site plans
(collectively referred to as the “Construction Documents”), and/or to modify the
standard Construction Documents which may be provided by Company, and to obtain
all Permits required to construct, remodel, renovate, and/or equip the “Diedrich
Coffee” Coffeehouse and Location.  All such Construction Documents, and all
modifications and revisions thereto, shall be submitted to Company for its prior
review and approval before Franchisee's commencement of construction pursuant
thereto.  When completed, said “Diedrich Coffee” Coffeehouse and Location shall
in all respect strictly comply with the Company's specifications therefor, as
modified or revised if applicable with Company's prior written consent. 
Franchisee must submit to Company one (1) set of “Project Record Drawings”
within sixty (60) days of the “Diedrich Coffee” Coffeehouse opening.  “Project
Record Drawings” are hereby defined as the set of Construction Documents that
are marked to show the changes made in the field, with particular attention paid
to the information on concealed elements (e.g. underground utilities) that
cannot be readily identified at a later time.  Such drawings should be clearly
marked as “Project Record Drawings.”

 

5.4.3        Subject only to causes beyond the reasonable control of Franchisee,
such as, by way of illustration, strikes, material shortages, fires and other
acts of God, which Franchisee could not by the exercise of due diligence have
avoided, Franchisee shall complete

 

11

--------------------------------------------------------------------------------


 

construction or renovation, as the case may be, of the Location and “Diedrich
Coffee” Coffeehouse and shall install all Leasehold Improvements therein as soon
as possible, but in any event within 3 months after commencement of
construction.  At all times prior to Franchisee commencing the operation of the
“Diedrich Coffee” Coffeehouse, Company shall have the right, and Franchisee
shall provide access to Company, to inspect and examine the Premises, Location,
“Diedrich Coffee” Coffeehouse and all Leasehold Improvements, for the purpose of
insuring compliance with Company's standards and specifications.

 

5.4.4        Franchisee shall commence the operation of the “Diedrich Coffee”
Coffeehouse not later than 6 months following the Effective Date.

 

5.4.5        The time periods for the commencement and completion of
construction and the installation of Leasehold Improvements as referred to in
this Section 5.4 are of the essence of this Agreement.  If Franchisee fails to
perform its obligations contained in this Section, the Company may deem the
Franchisee's failure to so perform its obligations as aforesaid to constitute a
material breach of this Agreement.

 

5.5           Maintaining and Remodeling of “Diedrich Coffee” Coffeehouse.

 

5.5.1        Franchisee at all times during the Term shall maintain the
condition and appearance of its “Diedrich Coffee” Coffeehouse in accordance with
the Manuals and consistent with the image of a “Diedrich Coffee” Coffeehouse as
attractive, clean, and efficiently operated, offering high quality food products
and beverages, efficient and courteous service, and pleasant ambiance.  If at
any time in the Company's reasonable judgment, the general state of repair,
appearance or cleanliness of the Location (including the “Diedrich Coffee”
Coffeehouse and the non-Coffeehouse portion of Franchisee's Location and
Premises, and parking areas) or its Leasehold Improvements, does not meet the
Company's standards therefor, Franchisee shall immediately upon receipt of
notice from Company specifying the action to be taken by Franchisee to correct
such deficiency, repair and refurbish the “Diedrich Coffee” Coffeehouse, the
Location and the Premises, as applicable, and make such modifications and
additions to its layout, decor and general theme, as may be required from time
to time to maintain such condition, appearance, efficient operation, ambiance
and overall image, including without limitation, replacement of worn out or
obsolete Leasehold Improvements, and repair and paint the interior and exterior
of the “Diedrich Coffee” Coffeehouse, and appurtenant parking areas (if any),
and periodic cleaning and redecorating.  Franchisee shall fully implement and
complete such repairs, painting, refurbishment and changes within 90 days after
receipt of said written notice.  Such maintenance shall not be deemed to
constitute remodeling, as set forth below.

 

5.5.2        From time to time during the Term, Company may require Franchisee
at Franchisee's sole cost and expense to refurbish, remodel and improve the
“Diedrich Coffee” Coffeehouse to conform the Franchisee's building design, trade
dress, color schemes, and presentation of Marks to the Company's then current
public image.  Such a remodeling may include extensive structural changes to the
“Diedrich Coffee” Coffeehouse and replacement or modification

 

12

--------------------------------------------------------------------------------


 

of Leasehold Improvements as well as such other changes as the Company may
direct, and Franchisee shall undertake such a program promptly upon notice from
the Company, and shall complete any such remodeling as expeditiously as
possible, but in any event within 90 days of commencing same.  Company may, on
one or more occasions, waive or defer for such period of time as Company may
deem appropriate, Franchisee's obligation to remodel any such “Diedrich Coffee”
Coffeehouse, if Company determines that any such “Diedrich Coffee” Coffeehouse
is, on the date scheduled for commencement of such remodel, in substantial
conformity with Company's then current standard system decor specifications, or
if the proposed remodeling is within the last two years prior to the expiration
of the Term (subject to Company's right to require remodeling, renovation or
modernization as a condition to Franchisee's exercise of its Renewal Right as
provided in Section 3.4).

 

5.5.3        If the “Diedrich Coffee” Coffeehouse is damaged or destroyed by
fire or any other casualty, Franchisee, within 30 days thereof, shall initiate
such repairs or reconstruction, and thereafter in good faith and with due
diligence continue (until completion not more than 120 days after such fire or
other casualty) such repairs or reconstruction, in order to restore the premises
of the “Diedrich Coffee” Coffeehouse to its original condition prior to such
casualty.  If, in Company's reasonable judgment, the damage or destruction is of
such a nature or to such extent that it is feasible for Franchisee to repair or
reconstruct the Location and the “Diedrich Coffee” Coffeehouse in conformance
with the then standard “Diedrich Coffee” decor specifications, the Company may
require Franchisee, by giving written notice thereof, that Franchisee repair or
reconstruct the Location and “Diedrich Coffee” Coffeehouse in conformance with
the then standard System decor specifications.

 

ARTICLE 6

TRAINING AND ASSISTANCE

 

6.1           Initial Training Program.

 

6.1.1        Franchisee shall, at all times, employ a general manager and one or
more assistant managers and other employees acceptable to Company each of whom
shall have been trained by Company or by a trainer certified by Company and
qualified as “Barista” in accordance with Company's policies and standards, and
at least one of whom shall be working at the “Diedrich Coffee” Coffeehouse at
all times while the “Diedrich Coffee” Coffeehouse is open to the public.  At no
extra charge, Company shall provide an initial training program in the Company's
System and methods of operation to up to 5 persons selected by Franchisee and
who shall include the general manager and assistant manager(s) of the “Diedrich
Coffee” Coffeehouse.  Said initial training program shall consist of up to 5
weeks of training, as Company may determine, at one or more of the following
locations: (i) Company's corporate headquarters in Irvine, California, (ii) at a
Company-owned or franchised coffeehouse, (iii) at Franchisee's Location, or (iv)
at such place or places as may be designated by Company.  In the case of a
Franchisee which is a Business Entity, Company may require the general manager
to be an Owner, officer or other designated representative

 

13

--------------------------------------------------------------------------------


 

selected by Franchisee and acceptable to, and approved by Company (“Designated
Franchisee Representative”).  Subject to Sections 6.1.3 and  6.1.4, Company will
bear its costs of providing the initial training program concurrently to up to 5
persons pursuant to this Section 6.1.1, including Company's staff salaries,
materials, and all technical training tools.  Franchisee shall pay all travel,
living, compensation, and other expenses, if any, incurred by Franchisee and/or
Franchisee's employees in connection with attendance at training programs. 
Franchisee may not open its “Diedrich Coffee” Coffeehouse until such training
shall have been successfully completed by Franchisee's general manager,
assistant manager and Franchisee's management team and staff has been certified
by Company.  Company shall pay no compensation for any services performed by
trainee(s) in connection with such training programs.

 

6.1.2        The contents of the initial training program and manner of
conducting such program shall be at Company's sole discretion and control,
however, the training course will be structured to provide practical training in
the implementation and operation of a “Diedrich Coffee” Coffeehouse and may
include such topics as on-site coffee and espresso drink and food preparation,
Barista training, use of point of sale cash register and/or computer systems,
inventory, cash handling, Diedrich Coffee standards, personnel management,
marketing techniques, reports, equipment maintenance, safety and security,
customer service techniques and financial controls.

 

6.1.3        Company shall provide the initial training at no additional charge
pursuant to Sections 6.1.1 and 6.1.2 only if this is the first “Diedrich Coffee”
Coffeehouse operated by Franchisee, and not if Franchisee has otherwise
previously received such training for this Location.  Unless otherwise agreed in
writing by Company, the Designated Franchisee Representative shall become a
certified trainer and thereafter train Franchisee's “Diedrich Coffee”
Coffeehouse general manager, assistant manager(s) and other employees pursuant
to Section 6.1.4.

 

6.1.4        Unless waived by Company, each of Franchisee's general managers,
assistant managers and staff shall have satisfactorily completed Company's
initial training program as required pursuant to Section 6.1.1, provided,
however, that if general manager or Designated Franchisee Representative has
been approved by Company as a certified trainer, Franchisee's general manager,
assistant managers or staff for the “Diedrich Coffee” Coffeehouse may be trained
by such certified trainer in lieu of attending Company's initial training
program as required pursuant to Section 6.1.1.  Should Company determine that
any general manager's, assistant manager's or other employee's training is
unsatisfactory, Company may require such person(s) (or a replacement trainee
acceptable to Company) to undergo further training by Company at a time
scheduled by Company, until Company is satisfied that Franchisee's trainee has
satisfactorily completed the training course and Franchisee shall advance or
reimburse, at Company's option, all direct and indirect costs and expense that
Company may incur for the wages, lodging, subsistence and travel of Company's
personnel, if conducted at the “Diedrich Coffee” Coffeehouse in Company's
discretion, for the duration of the extended training and Company's then current
standard training fee.  Franchisee acknowledges that because of Company's
superior skill and knowledge with respect to the training and skill required to
manage the “Diedrich Coffee” Coffeehouse, its judgment as to whether or not

 

14

--------------------------------------------------------------------------------


 

the Franchisee or his manager has satisfactorily completed such training shall
be determined by Company in its sole subjective judgment, exercised in good
faith.

 

6.2           Additional Training.  Company may, from time to time, at its
discretion, make available to Franchisee or its manager and/or Designated
Franchisee Representative, or any of them, additional optional training courses
or programs during the term of this Agreement held on a national or regional
basis at locations selected by Company to instruct Franchisee with regard to new
procedures or programs which Company deems, in its reasonable judgment, to be of
material importance to the operation of the “Diedrich Coffee” Coffeehouse by its
franchisees.  The time and place of such training courses shall be at Company's
sole discretion.  Such supplementary training may relate, by way of
illustration, to product production techniques, new recipes, marketing,
bookkeeping, accounting and general operating procedures, and the establishment,
development and improvement of computer systems.  Company may establish charges
applicable to all franchisees similarly situated for such optional training
courses.   In addition to any charge Company may establish, Franchisee shall pay
all transportation costs, food, lodging and similar costs incurred in connection
with attendance at such courses.  Company shall pay no compensation for any
services performed by trainee(s) in connection with such training programs.

 

6.3           Other Assistance.

 

6.3.1        Company will advise Franchisee from time to time regarding the
operation of Franchisee's “Diedrich Coffee” Coffeehouse based on Franchisee's
reports or Company's inspections.  Company will provide guidance to Franchisee
in the Manuals; in bulletins or other written materials; by electronic media; by
telephone consultation; and/or Company's office or Franchisee's “Diedrich
Coffee” Coffeehouse.  If Franchisee requests and Company agrees to provide
additional or special guidance, assistance or training, Franchisee must pay
Company then applicable charges, including Company's per diem charges and any
transportation costs, food, lodging and similar costs incurred by Company and
its personnel.

 

6.3.2        Company may, from time to time, at its discretion, cause its field
representatives to visit Franchisee's “Diedrich Coffee” Coffeehouse for the
purpose of rendering advice and consultation or training, with respect to the
“Diedrich Coffee” Coffeehouse, its operation and performance, and compliance by
Franchisee with the Manuals.  If provided at the Franchisee's request, the
Company may require the Franchisee to pay such training charges as may be then
in effect, and to reimburse Company for all transportation costs, food, lodging
and similar costs incurred by Company and its personnel in connection with such
training.

 

6.3.3        In the event of any sale transfer, or assignment, the
transferee/assignee must be trained by Company as a condition of Company's
consent to such transfer.  All transfer fees and tuition costs for such training
shall be paid to Company in advance of the attendance by such transferee and its
employees in accordance with Section 15.2.12 herein.  No “Diedrich Coffee”
Coffeehouse shall be opened or re-opened until Company certifies that the
transferee is approved to operate the respective “Diedrich Coffee” Coffeehouse.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 7

OBLIGATIONS OF COMPANY

 

7.1           General.  Company shall perform the following obligations:

 

7.1.1        To review and approve or disapprove the Franchisee's proposed
Location;

 

7.1.2        To supply to Franchisee a set of standard decor and layout plans
and to thereafter approve the initial decor and layout of Franchisee's “Diedrich
Coffee” Coffeehouse as described in Section 5.4;

 

7.1.3        Subject to Section 8.5.2, to loan Franchisee a copy of its Manuals
which contain mandatory and suggested specifications, standards and procedures. 
The Manuals are confidential and remains Company's property.

 

7.1.4        To provide the training and assistance described in Article 6.

 

7.1.5        To administer the Advertising Program described in Section 9.3, if
and when implemented.

 

7.2           Company Default.  Company shall not, and can not be held in breach
of this Agreement until (i) Company has received written notice from Franchisee
describing in detail any alleged breach from Franchisee; and (ii) Company has
failed to remedy the breach within a reasonable period of time after such
notice, which period shall not be less than 60 days plus such additional time as
reasonably required by Company if because of the nature of the alleged breach it
cannot reasonably be cured within said 60 days, provided Company promptly
commences and continues diligently to cure such alleged breach.

 

7.3           No Other Obligations.  Company shall not be obligated to provide
any services to Franchisee except expressly provided herein and any and all
other services which Company may provide to Franchisee during the Term shall be
at its sole discretion and Company may cease to provide the same without notice
of further obligation to Franchisee.

 

ARTICLE 8

MANUALS AND STANDARDS OF FRANCHISEE

QUALITY, CLEANLINESS AND SERVICE

 

 

In order to promote the value and goodwill of Company's Marks and the System and
to protect Company's Marks and the other Diedrich Coffee Franchisees who
comprise the Diedrich

 

16

--------------------------------------------------------------------------------


 

Coffee franchise system, Franchisee shall conduct its business in accordance
with the standards promulgated by Company as follows:

 

8.1           Product Line and Service.  Franchisee shall serve all and only
Authorized Diedrich Coffee Products at or from the “Diedrich Coffee”
Coffeehouse, all of which shall be purchased by Franchisee from a Company or a
designated or approved distributor or manufacturer, as provided in Article 10. 
Franchisee acknowledges that Authorized Diedrich Coffee Products may differ at
“Diedrich Coffee” Coffeehouses, kiosks, carts, and may vary depending on the
operating season and geographic location of the Franchisee's “Diedrich Coffee”
Coffeehouse or other factors.

 

8.1.1        Franchisee shall not produce, advertise for sale, sell or give away
any goods or services unless the same product has been approved in the Manuals
as an Authorized Diedrich Coffee Product approved for sale in Franchisee's
“Diedrich Coffee” Coffeehouse and has not been thereafter disapproved in writing
by Company.

 

8.1.2        All coffee, coffee drinks and other food and beverage products sold
by Franchisee shall be of the highest quality, and the ingredients, composition,
specifications, and preparation of such food products shall conform strictly
with the instructions and recipes provided by Company or contained in Company's
Manuals, and with the further requirements of Company as they are communicated
to Franchisee from time to time.

 

8.2           Containers, Fixtures and Other Goods.  Franchisee agrees that all
food and drink items served at the “Diedrich Coffee” Coffeehouse shall be served
in approved containers bearing accurate reproductions of Company's Marks.  All
containers, napkins, bags, cups, matches, menus and other packaging and like
articles used in connection with Franchisee's “Diedrich Coffee” Coffeehouse
shall conform to Company's specifications, shall be imprinted with Company's
Marks and shall be purchased by Franchisee from a distributor or manufacturer
approved in writing by Company, as provided in Article 10, which approval will
not be unreasonably withheld.  No item of merchandise, furnishings, interior and
exterior decor items, supplies, fixtures, equipment or utensils bearing any of
Company's Marks shall be used in or upon any “Diedrich Coffee” Coffeehouse
unless the same shall have been first submitted to and approved in writing by
Company.

 

8.3           Menus.  All Authorized Diedrich Coffee Products shall be
distributed under the specific name designated by Company.  Franchisee shall not
remove any Authorized Diedrich Coffee Product from the Franchisee's menu unless
Franchisee is so instructed by Company.

 

8.3.1        Authorized Diedrich Coffee Products shall be marketed by approved
menu formats to be utilized in Franchisee's “Diedrich Coffee” Coffeehouse.  The
approved and authorized menu and menu format(s) may include, in Company's
discretion, requirements concerning organization, graphics, product
descriptions, illustrations, and any other matters (except prices) related to
the menu, whether or not similar to those listed.  In Company's discretion, the
menu and/or menu format(s) may vary depending upon region, market size, season
and other factors.  Company

 

17

--------------------------------------------------------------------------------


 

may change the menu and/or menu format(s) from time to time or region to region
or authorize tests from region to region or authorize non-uniform regions or
coffeehouses within regions, in which case Franchisee will be given a reasonable
time (not longer than 60 days) to discontinue use of any old menu format(s) and
implement use of the new menu format(s).

 

8.3.2        Franchisee shall, upon receipt of notice from Company, add any
Authorized Diedrich Coffee Products to its menu according to the instructions
contained in the notice.  Franchisee shall have a minimum of 30 days after
receipt of written notice in which to fully implement any such change. 
Franchisee shall cease selling any previously approved or discontinued product
within 30 days after receipt of notice that the product is no longer approved.

 

8.4           POS System.  Franchisee shall purchase, use and maintain the point
of sale cash collection system (the “POS System”) as specified in the Manuals or
otherwise by Company in writing.  The POS System may include a cash register,
register tape printer, magnetic stripe reader and cash drawer.  Upon at least 90
days prior written notice, Company may require Franchisee to computerize the POS
System and connect the POS System to Franchisee's telephone line(s) via modem or
other communications medium. The POS System must accept and use the PLU file
sent from Company.  In addition, the POS System must be able to create a sales
mix file, in the format defined by Company.  The POS System must be connected to
a telephone line at all times and be capable of accessing the internet via a
designated third party network (such as MSN, Worldnet, etc.) for the purpose of
implementing software, transmitting and receiving data, accessing the internet
for ordering and maintaining the POS System.  Within a reasonable time upon
Company's request, Franchisee shall apply for and maintain debit cards, credit
cards or other non-cash systems existing or developed in the future to enable
customers to purchase Authorized Diedrich Coffee Products via such procedure, as
specified by Company.  Company may require an upgrade to the POS hardware and/or
software.

 

8.5           Manuals.  Franchisee shall operate the “Diedrich Coffee”
Coffeehouse in strict compliance with the standard procedures, policies, rules
and regulations established by Company and incorporated in Company's Manual(s). 
The subject matter of the Manuals may include, without limitation, matters such
as:  forms, information relating to product and menu specifications, cash
control, purchase orders, general operations, labor schedules, personnel, Gross
Sales reports, payroll procedures, training and accounting; safety and
sanitation; design specifications and color of uniforms; display of signs and
notices; authorized and required equipment and fixtures, including
specifications therefor; Mark usage; insurance requirements; lease requirements;
decor; standards for management and personnel, hours of operation; local
advertising formats; standards of maintenance and appearance of the “Diedrich
Coffee” Coffeehouse; and required posting of notices to customers as to how to
contact the Company to submit complaints.  Without limiting the generality of
the foregoing, the Company may establish emergency procedures pursuant to which
it may require Franchisee to temporarily close the “Diedrich Coffee” Coffeehouse
to the public, in which event Company shall not be liable to Franchisee for any
losses or costs, including consequential damages or loss profits occasioned
thereby.

 

18

--------------------------------------------------------------------------------


 

8.5.1        Company shall have the right to modify the Manuals at any time and
from time to time by the addition, deletion or other modification to the
provisions thereof.  All such modifications shall be equally applicable to all
similarly situated franchisees who are required by their franchise agreements to
comply therewith, and no such modification shall alter Franchisee's fundamental
status and rights under this Agreement.  Modifications in the Manuals shall
become effective upon delivery of written notice thereof to Franchisee unless a
longer period is specified in such written notice.  The Manuals, as modified
from time to time as hereinabove provided shall be an integral part of this
Agreement and reference made in this Agreement, or in any amendments, exhibits
or schedules hereto, to the Manuals shall be deemed to mean the Manuals kept
current by amendments from time to time.

 

8.5.2        Upon the execution of this Agreement, Company shall furnish to
Franchisee one copy of the Manuals, unless Franchisee purchased the “Diedrich
Coffee” Coffeehouse from an existing franchisee or entered into this Agreement
as a renewal or extension of a pre-existing franchise agreement for the same
Location.  The Manuals and all amendments to the Manuals (and copies thereof)
are copyrighted and remain Company's property.  They are loaned to Franchisee
for the term of this Agreement, and must be returned to Company upon the
Agreement's termination or expiration.  The Manuals are highly confidential
documents which contain certain Confidential Information of Company, and
Franchisee shall never reveal, and shall take all reasonable precautions, both
during and after the Term of this Agreement, to assure that its employees or any
other party under Franchisee's control, shall never reveal any of the contents
of the Manuals or any other publication, recipe or secret provided by Company,
except as is necessary for the operation of Franchisee's “Diedrich Coffee”
Coffeehouse.  Upon the expiration or termination of this Agreement for any
reason whatsoever, Franchisee shall immediately return the Manuals to Company. 
Franchisee shall not make, or cause or allow to be made, any copies or
reproductions of all or any portion of the Manuals without Company's express
prior written consent.

 

8.6           Hours.  Subject to Applicable Law to the contrary, Company and
Franchisee agree that Franchisee's “Diedrich Coffee” Coffeehouse shall be open
and operational during at least the minimum hours and days set forth on Exhibit
A which is attached hereto and incorporated herein by this reference. 
Franchisee shall diligently and efficiently exercise its best efforts to achieve
the maximum Gross Sales possible from its Location, and shall remain open for
longer hours if additional opening hours are reasonably required to maximize
operations and sales.  Without limiting the foregoing, if the hours set forth in
Exhibit A are incorrect in relation to the sales potential of Franchisee's
“Diedrich Coffee” Coffeehouse, then Company and Franchisee shall reasonably
adjust such hours by jointly establishing new hours of operation.  It is
acknowledged that the hours of other Franchisees will vary in relation to each
respective location, and local legal restrictions, if any.

 

8.7           Compliance with Applicable Law.  Franchisee shall operate its
“Diedrich Coffee” Coffeehouse as a clean, orderly, legal and respectable place
of business in accordance with Company's business standards and merchandising
policies, and shall comply with all Applicable Laws.  Franchisee shall not cause
or allow any part of its Location or Premises to be used for any immoral or
illegal purpose.

 

19

--------------------------------------------------------------------------------


 

8.8           Signs, Designs and Forms of Publicity.  Franchisee shall maintain
suitable signs and/or awnings at, on, or near the front of the Location and
Premises, identifying the Location as a “Diedrich Coffee” Coffeehouse, which
shall conform in all respects to Company's specifications and requirements and
the layout and design plan approved for the Location, subject only to
restrictions imposed by Applicable Law.  Without limiting the foregoing:

 

8.8.1        Franchisee will cause to have Diedrich Coffee signs (a) on each
pole sign and each monument sign existing or to be erected; (b) on any other
free standing sign on the Location existing or to be erected, and (c) on two
sides of the Location and, in the case of a kiosk or cart, the Premises
building.

 

8.8.2        No sign used at or in connection with the “Diedrich Coffee”
Coffeehouse shall contain any trademark, service mark, logo type or commercial
symbol of any other person or Business Entity except as expressly authorized by
Company in writing.

 

8.8.3        No exterior or interior sign or any design, advertisement, sign, or
form of publicity, including form, color, number, location, and size, shall be
used by Franchisee unless first submitted to Company and approved in writing
(except with respect to prices).

 

8.9           Uniforms and Employee Appearance.  Franchisee shall cause all
employees, while working in “Diedrich Coffee” Coffeehouses, to: (i) wear
uniforms of such color, design, and other specifications as Company may
designate from time to time, and (ii) present a neat and clean appearance.  In
the event the type of uniform utilized by Franchisee is removed from the list of
approved uniforms, Franchisee shall have 180 days from receipt of written notice
of such removal to discontinue use of its existing inventory of uniforms and
implement the approved type of uniform.

 

8.10         Vending or Other Machines.  Except with Company's prior written
approval, Franchisee shall not cause or allow vending or game machines or any
other mechanical device to be installed or maintained in its Location, and in
the case of a kiosk or cart shall use its best efforts to prevent the
installation or maintenance of same at the Premises.

 

8.11         Co-Branding.  Franchisee may not install any co-brand at
Franchisee's Location without Company's prior written consent, which may be
granted or withheld in its sole discretion, and, if granted may be subject to
such terms and conditions as Company may establish.  For the purpose of this
article, a co-brand shall be defined as an independent operating system owned by
another person or entity (and not by Company or any affiliate) that is
incorporated as an operational part within the Franchisee's Premises.  An
example would be an independent ice cream/yogurt operation installed within
Franchisee's Location.  Nothing herein shall prevent Company from co-branding or
authorizing any third party to co-brand “Diedrich Coffee” coffeehouses, kiosks
or carts in conjunction with such third party's operations.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 9

ADVERTISING AND CO-OPS

 

9.1           General Requirements.  Franchisee shall conduct all local
advertising and promotion in accordance with such policies and provisions with
respect to format, content, media, geographic coverage and other criteria as are
from time to time contained in the Manuals, or as otherwise directed by Company,
and shall not use or publish any advertising material which does not conform to
said policies and provisions or as to which Franchisee shall not have received
Company's prior written approval; provided, however, that if Company shall not
object to any proposed advertisement submitted by Franchisee for approval within
10 business days after Company's receipt thereof, such advertisement shall be
deemed approved subject to Company's right to subsequently withdraw its
approval.  Franchisee may not develop, create, generate, own, license, lease or
use in any manner any computer medium or electronic medium (including any
Internet home page, website, bulletin board, newsgroup or other Internet-related
medium) which in any way uses or displays the Marks, in whole or part, and
Franchisee shall not cause or allow the Marks, or any of them, to be used or
displayed in whole or part, as an Internet domain name, or on or in connection
with any Internet home page, website, bulletin board, newsgroup or other
Internet-related activity without Company's express prior written consent, and
then only in such manner and in accordance with such procedures, policies,
standards and specifications as Company may establish.

 

9.2           Local Advertising.  Each calendar quarter, Franchisee shall expend
an amount of not less than 1% of its Gross Sales for local advertising relating
to Franchisee's “Diedrich Coffee” Coffeehouse.  Such local advertising does not
include the cost of Franchisee listing its Store in the white pages or yellow
pages of such telephone directories distributed in Franchisee's area as Company
authorizes or directs in accordance with Section 9.5.  Amounts contributed to an
Advertising Co-op, if any, pursuant to Section 9.3 during any calendar quarter
shall be credited against Franchisee's local advertising requirement described
in this Section 9.2.  Franchisee shall deliver evidence of such expenditures in
the form and manner prescribed by Company from time to time.  Until further
notice from Company, Franchisee shall deliver to Company quarterly (no later
than the 15th day of the months of January, April, July, and October), copies of
invoices showing that Franchisee made the required expenditures during the
preceding calendar quarter.  If the invoices submitted do not demonstrate
expenditure of at least the minimum amount required for local advertising,
Franchisee shall pay to Company the amount necessary to total 1% of Franchisee's
Gross Sales during the prior quarter, less actual expenditures on local
advertising.  Those funds will be used by Company in accordance with Section
9.4, below.

 

9.3           Co-op Advertising.  The Company shall have the right at any time
to designate, and from time to time to redefine, a region (the “Advertising
Co-op Region”) within which the Coffeehouse operated by Franchisee pursuant to
this Agreement is located, which region may comprise a Designated Market Areas
(“DMA”) established periodically by Nielson Media Research, an Area of Dominant
Influence (“ADI”) established periodically by Arbitron, a Standard Metropolitan
Statistical Area (“SMSA”) or such other geographic area  established by Company
from time to time to identify the market area in which the Franchisee's
“Diedrich Coffee”

 

21

--------------------------------------------------------------------------------


 

Coffeehouse is located, which shall function for the purpose of creating a
cohesive team (an “Advertising Co-op”) to coordinate advertising, marketing
efforts and programs and maximizing the efficient use of local and/or regional
advertising media.

 

9.3.1        If and when Company creates an Advertising Co-op for the region in
which Franchisee's “Diedrich Coffee” Coffeehouse is located, Franchisee (and, if
Company owns a “Diedrich Coffee” Coffeehouse in such Advertising Co-op Region,
Company), shall become subscribers and members of the Advertising Co-op and
shall execute a subscription agreement on a form prescribed by Company, and
participate therein in accordance with the Subscription Agreement and the
Certificate of Incorporation and Bylaws of such Advertising Co-op.  The
geographic size, configuration and content of such regions, when and if
established by the Company, shall be binding upon Franchisee, all other
“Diedrich Coffee” franchisees similarly situated who are by the terms of their
franchise agreements required to participate, and Company, if Company owns and
operates a Coffeehouse in such Advertising Co-op Region; provided that the
Company alone may from time to time (but not more frequently than one time per
calendar year) amend the geographic size, configuration and content of such
Advertising Co-op Region.  At all meetings of such Advertising Co-op, each
participating Franchisee, as well as Company, if applicable, shall be entitled
to one vote for each “Diedrich Coffee” Coffeehouse owned and located within the
region of the Advertising Co-op.  At any time upon reasonable notice, 20% of the
total eligible member votes, a majority of the directors of such Advertising
Co-op (who shall be elected in accordance with the Bylaws of such Advertising
Co-op), or Company by itself, may call a meeting of all members of the
Advertising Co-op.  Except for any amendment of the Certificate of
Incorporation, Operating Agreement or By-laws of the Advertising Co-op (which
shall require the affirmative vote of the Company), all matters concerning
operation of the Advertising Co-op shall be decided by the affirmative vote of
at least 2/3's of the total eligible member votes, and such vote shall bind all
members of said Advertising Co-op, including Company.

 

9.3.2        Franchisee and other franchisees who are members of the Advertising
Co-op will contribute to the Advertising Co-op such amount as may be determined
by vote of the Advertising Co-op, not to exceed an amount equal to 3% of the
Gross Sales of each Advertising Co-op member's “Diedrich Coffee” Coffeehouse(s)
located in the region (the “Maximum Advertising Co-op Fee”);  provided that if
the Advertising Fee Rate for any year shall exceed 1%, then the percentage rate
of the Maximum Advertising Co-op Fee shall be reduced for that year by an amount
equal to said excess (e.g. if the Advertising Fee Rate is increased to 2%, the
Maximum Advertising Co-op Fee shall be reduced to equal to 2% of the Gross
Sales).   The precise amount of such contribution shall be established from time
to time by the Advertising Co-op.  Payments will be made monthly, on the same
day as the Continuing Royalty payments pursuant to Section 4.2.

 

9.3.3        Each Advertising Co-op will (subject to Section 9.1) decide as to
the usage of funds contributed pursuant to Section 9.3.2 for media time,
production of media materials, whether for radio, television, newspapers or
store level materials such as flyers, or posters, or for any other type of
advertising or marketing use, and then such Advertising Co-op shall in writing
request approval from Company to use said funds in said manner.  No placement of
advertising or

 

22

--------------------------------------------------------------------------------


 

commitment of advertising funds on behalf of the Advertising Co-op will be made
without Company's prior written approval.  Company reserves the right to
establish general standards concerning the operation of the Advertising Co-op,
advertising agencies retained by the Advertising Co-op, and advertising programs
conducted by the Advertising Co-op.  From time to time Company may propose
certain general or specific uses of the funds contributed pursuant to Section
9.3.2, and in each instance Franchisee shall attend (by any means permitted by
the Advertising Co-op) and vote (by any means permitted by the Advertising
Co-op) at a meeting of the Advertising Co-op wherein such proposal shall be
considered.

 

9.4           Advertising Program.

 

9.4.1        Company shall administratively segregate on its books and records
all Advertising Fees received from Franchisee and all other franchisees of
Company.  Nothing herein shall be deemed to create a trust fund, and Company may
commingle Advertising Fees with its general operating funds and expend such sums
in the manner herein provided.  For each “Diedrich Coffee” Coffeehouse that
Company or any of its affiliate operates,  Company or such affiliate will
similarly allocate Advertising Fees in the amount that would be required to be
paid if a franchisee operated a franchised “Diedrich Coffee” Coffeehouse in the
same location.

 

9.4.2        If Company expends less than the total of all Advertising Fees
contributed by franchisees and allocated for “Diedrich Coffee” Coffeehouses
operated by Company and its affiliates during any fiscal year, such excess may
be accumulated for use during subsequent years.  If Company advances money for
advertising, Company will be entitled to be reimbursed for such advances,
including interest at the rate equal to the Company's cost of funds.  Each
determination by Company of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

9.4.3        Company will use Advertising Fees for national, regional, or local
advertising, public relations or promotional campaigns or programs designed to
promote and enhance the image, identity or patronage of franchised and
Company-owned “Diedrich Coffee” Coffeehouses.  Such expenditures may include,
without limitation (a) expenditures to conduct marketing studies, and to produce
and purchase advertising art, commercials, musical jingles, print
advertisements, point of sale materials, media advertising, outdoor advertising
art, and direct mail pamphlets and literature; and (b) a payment to Company or
its affiliates, for internal expenses incurred to administer the Advertising
Fees.  Company shall determine the cost, media, content, format, style, timing,
allocation and all other matters relating to such advertising, public relations
and promotional campaigns.  Nothing herein shall be construed to require Company
to allocate or expend Advertising Fees so as to benefit any particular
franchisee or group of franchisees on a pro rata or proportional basis or
otherwise.  Company may make copies of advertising materials available to
Franchisee with or without additional reasonable charge, as determined by
Company.  Any additional advertising shall be at the sole cost and expense of
Franchisee.

 

23

--------------------------------------------------------------------------------


 

9.4.4        Upon written request, Company shall furnish to Franchisee within
120 days after the end of each calendar year, a report for the preceding year,
prepared and certified correct by an officer of the Company containing the
calculations of the Advertising Fees which Company actually expended during such
calendar year and the amount remaining which shall be carried over for use
during the following year(s).

 

9.5           Telephone Numbers and Directory Advertising.  In addition to the
Advertising Fees, local advertising, and Franchisee's required expenditures for
Co-op Advertising, Franchisee shall, at its sole expense, subscribe for and
maintain throughout the Term, or such lesser period designated by Company, one
or more listed telephone numbers which shall be listed in the white pages of
such telephone directory or directories as Company may designate or approve
which service Franchisee's Location and adjacent or nearby areas.  Company
reserves the right to establish general standards concerning directory and other
types of advertising.

 

9.6           Promotional Campaigns.  From time to time during the term hereof,
Company shall have the right to establish and conduct promotional campaigns on a
national or regional basis, which may by way of illustration and not limitation
promote particular products or marketing themes.  Franchisee agrees to
participate in such promotional campaigns upon such terms and conditions as the
Company may establish.  Franchisee acknowledges and agrees that such
participation may require Franchisee to purchase point of sale advertising
material, posters, flyers, product displays and other promotional material, and
to the extent permitted by Applicable Law may establish the maximum prices which
Franchisee may impose for products offered in the promotion.

 

ARTICLE 10

DISTRIBUTION AND PURCHASE OF

EQUIPMENT, SUPPLIES, AND OTHER PRODUCTS

 

10.1         Coffee and Diedrich Coffee Brand Products.

 

10.1.1      At all times throughout the Term, Franchisee shall purchase and
maintain in inventory such types and quantities of Authorized Diedrich Coffee
Products as are needed to meet reasonably anticipated consumer demand. 
Franchisee shall purchase Diedrich Coffee Brand Products, and all roasted coffee
beans and blends served, offered or sold at the “Diedrich Coffee” Coffeehouse,
solely and exclusively from Company or its designated third party distributors
or suppliers, and all such Diedrich Coffee Brand Products, roasted coffee beans
and blends which are purchased from Company or its designated third party
distributors or suppliers shall be used, offered and sold by Franchisee only on
a retail basis, at the “Diedrich Coffee” Coffeehouse pursuant hereto, or at
other “Diedrich Coffee” coffeehouses opened by Franchisee under Company's Marks
and in accordance with the System pursuant to other validly subsisting franchise
agreements with Company.

 

24

--------------------------------------------------------------------------------


 

10.2         Proprietary Products.  Company may, from time to time throughout
the Term hereof, require that Franchisee  purchase, use, offer and/or promote,
and maintain in stock at the “Diedrich Coffee” Coffeehouse in such quantities as
are needed to meet reasonably anticipated consumer demand, certain proprietary
powder mixes and other ingredients and raw materials, which are manufactured in
accordance with Company's proprietary recipes, specifications and/or formulas
(“Proprietary Products”).  Franchisee shall purchase Proprietary Products only
from Company (if it sells the same) or its designees.  If Franchisee shall
purchase Proprietary Products from Company, Franchise shall purchase the same at
Company's then current published prices charged to similarly situated
franchisees, which may be changed or modified from time to time without prior
notice, and which will include a profit to the Company.  Company shall not be
obligated to reveal such recipes, specifications and/or formulas of such
Proprietary Products to Franchisee, non-designated suppliers, or any other third
parties.

 

10.3         Non-Proprietary Products.  Company may designate baked goods and
other food and dairy products, condiments, beverages, paper goods, fixtures,
furnishings, equipment (including espresso and coffee-making equipment),
uniforms, supplies, menus, packaging, forms, POS and cash register systems,
computer hardware, software, modems and peripheral equipment and other products,
supplies and equipment other than Proprietary Products which Franchisee may or
must use and/or offer and sell at the “Diedrich Coffee” Coffeehouse
(“Non-Proprietary Products”).  Franchisee may, but shall not be obligated to,
purchase such Non-Proprietary Products from Company, if Company supplies same. 
Franchisee may use, offer or sell only such Non-Proprietary Products that
Company has expressly authorized, or that were purchased or obtained from
Company or a producer, manufacturer or supplier (“Supplier”) designated or
approved by Company pursuant to Section 10.3.2 below.

 

10.3.1      Franchisee may purchase authorized Non-Proprietary Products from (i)
Company, (ii) Suppliers designated by Company, or (iii) Suppliers selected by
Franchisee and approved in writing by Company prior to Franchisee making such
purchase(s).  Each such Supplier designated or approved by Company must comply
with Company's usual and customary requirements regarding insurance,
indemnification, and non-disclosure, and shall have demonstrated to the
reasonable satisfaction of Company: (a) its ability to supply a Non-Proprietary
Product meeting the specifications of Company, which may include, without
limitation, specifications as to brand name and model, contents, quality,
freshness and compliance with governmental standards and regulations; and (b)
its reliability with respect to delivery and the consistent quality of its
products or services.

 

10.3.2      If Franchisee should desire to procure authorized Non-Proprietary
Products from a Supplier other than Company or one previously approved or
designated by Company, Franchisee shall deliver written notice to Company of its
desire to seek approval of such Supplier, which notice shall (i) identify the
name and address of such Supplier, (ii) contain such information as may be
requested by Company or required to be provided pursuant to the Manuals (which
may include reasonable financial, operational and economic information regarding
its business ), and (iii) identify the authorized Non-Proprietary Products
desired to be purchased from

 

25

--------------------------------------------------------------------------------


 

such Supplier.  Company shall, upon request of Franchisee, furnish to Franchisee
specifications for such Non-Proprietary Products if such are not contained in
the Manuals.  The Company may thereupon request that the proposed Supplier
furnish Company at no cost to Company product samples, specifications and such
other information as Company may require.  Company or its representatives shall
also be permitted to inspect the facilities of the proposed Supplier and
establish economic terms, delivery, service and other requirements consistent
with other distribution relationships for other “Diedrich Coffee” Coffeehouses.

 

(a)           Company will use its reasonable efforts to notify Franchisee of
its decision within 90 days after Company's receipt of Franchisee's request for
approval and other requested information and items in full compliance with
Section 10.3.2.  Nothing in this Article shall require Company to approve any
distributor, and without limiting Company's right to approve or disapprove a
Supplier in its discretion, Franchisee acknowledges that it is generally
disadvantageous to the system generally from a cost and service basis to have
more than one distributor in any given market area and that among the other
factors Company may consider in deciding whether to approve a proposed Supplier,
it may consider the affect that such approval may have on the ability of Company
and its franchisees to obtain the lowest distribution costs and on the quality
and uniformity of products offered system-wide by Diedrich Coffee franchisees. 
Company may revoke its approval upon the Supplier's failure to continue to meet
any of Company's criteria.

 

(b)           As a further condition of such approval, Company may require such
Supplier to agree in writing: (i) to provide from time to time upon Company's
request free samples of any Non-Proprietary Product it intends to supply to
Franchisee, (ii) to faithfully comply with Company's specifications for
applicable Non-Proprietary Products sold by it, (iii) to sell any
Non-Proprietary Product bearing the Marks only to franchisees of Company and
only pursuant to a trademark license agreement in form prescribed by Company
(which may require payment of a royalty), (iv) to provide to Company duplicate
purchase invoices for Company's records and inspection purposes and (v) to
otherwise comply with Company's reasonable requests.

 

(c)           Franchisee or the proposed Supplier shall pay to Company in
advance all of Company's reasonably anticipated costs in reviewing the
application of the Supplier to service the Franchisee and all current and future
reasonable costs and expenses, including travel and living costs, related to
inspecting, reinspecting and auditing the Suppliers' facilities, equipment, and
food products, and all product testing costs paid by Company to third parties.

 

10.4         Purchases from Company, Extensions of Credit.

 

10.4.1      Company shall not be liable to Franchisee on account of any delay or
failure in the manufacture, delivery or shipment of roasted coffee beans, blends
or other products caused by events or circumstances beyond Company's reasonable
control including such events as labor or material shortages, conditions of
supply and demand, import/export restrictions, or disruptions in Company's
supply sources.

 

26

--------------------------------------------------------------------------------


 

10.4.2      All product orders by Franchisee shall be subject to acceptance by
Company at Company's designated offices, and Company reserves the right to
accept or reject, in whole or in part, any order placed by Franchisee.  Company
will establish the payment terms upon which it will accept Franchisee's orders,
and may require Franchisee to pay for orders on a cash-in-advance or
cash-on-delivery basis.

 

10.4.3      Each order placed by Franchisee for any product shall be deemed to
incorporate all of the terms and conditions of this Agreement, shall be deemed
subordinate to this Agreement in any instance where any term or condition of
such order conflicts with any term or condition of this Agreement, and shall
include such information as Company may from time to time specify, and shall be
submitted on such form of purchase order as my be prescribed by Company from
time to time.  No purchase order submitted by Franchisee shall contain any terms
except as approved in writing by Company, nor be deemed complete unless all of
the information required by the prescribed purchase order form, as revised from
time to time, is provided by Franchisee.  No new or additional term or condition
contained in any order placed by Franchisee shall be deemed valid, effective or
accepted by Company unless such term or condition shall have been expressly
accepted by Company in writing.

 

10.5         Purchase/Distribution Programs.  Franchisee agrees that at such
times that Company establishes a regional purchase or distribution program, or
both, for any of the Franchisee's goods, raw materials or supplies, which may
benefit Franchisee by reduced price, lower labor costs, production of improved
Authorized Product(s), increased reliability in supply, improved distribution,
cost control (establishment of consistent pricing for reasonable periods to
avoid market fluctuations), improved operations by Franchisee or other tangible
benefits to Franchisee, Franchisee will participate in such purchasing program
in accordance with the terms of such program.

 

10.6         Test Marketing.  Company may, from time to time, require Franchisee
to test market products and/or services in connection with the operation of the
“Diedrich Coffee” Coffeehouse.  Franchisee shall cooperate with Company in
connection with  the conduct of such test marketing programs and shall comply
with the Company's rules and regulations established from time to time in
connection herewith.

 

ARTICLE 11

REPORTS, BOOKS AND RECORDS, INSPECTIONS

 

11.1         General Reporting.  Franchisee shall submit monthly financial
reporting forms and such other financial, operational and statistical
information as Company may require to: (i) assist Franchisee in the operation of
its “Diedrich Coffee” Coffeehouse in accordance with the System; (ii) allow
Company to monitor the Franchisee's Gross Sales, purchases, costs and expenses;
(iii) enable Company to develop chain wide statistics which may improve bulk
purchasing; (iv) assist Company in the development of new Authorized Products or
the removal of existing unsuccessful products; (v) enable Company to refine
existing Authorized Diedrich Coffee Products; (vi) generally improve

 

27

--------------------------------------------------------------------------------


 

chain-wide understanding of the System (collectively, the “Information”). 
Without limiting the generality of the foregoing:

 

11.1.1      Franchisee will allow Company to poll on a daily basis at a time
selected by the Company the Franchisee's “Diedrich Coffee” Coffeehouse
computerized POS system to retrieve sales, usage, and operations data.

 

11.1.2      On or before noon (pacific standard time) each Friday, during the
Term hereof, Franchisee shall submit a weekly sales summary, on a form
prescribed by Company, reporting all Gross Sales for the preceding week (defined
as the seven day period beginning each Thursday and ending on the following
Wednesday) either by electronic mail (“e-mail”), by facsimile or, by any other
electronic means prescribed by Company.

 

11.1.3      On or before the 10th day of each month, or fiscal period (if
Franchisee has adopted Company's fiscal accounting cycle as described in Article
4 above), during the Term hereof, Franchisee shall submit a monthly sales
summary signed by Franchisee, on a form prescribed by Company, reporting all
Gross Sales for the preceding month, or fiscal period as applicable, together
with such additional financial information as Company may from time to time
request.

 

11.1.4      On or before the 30th day following each calendar quarter during the
Term hereof, Franchisee shall submit to Company financial statements for the
preceding quarter, including a Balance Sheet and Profit and Loss Statement,
prepared in the form and manner prescribed by the Company and in accordance with
generally accepted accounting principles, which shall be certified by Franchisee
to be accurate and complete.  Franchisee shall also provide Company with
quarterly sales and menu mix data in the format and manner prescribed by
Company.

 

11.1.5      Franchisee shall submit to Company a semi-annual Profit and Loss
Statement, signed and certified by Franchisee.  The Profit and Loss Statement
shall be prepared by a Certified or Public Accountant, in accordance with
generally accepted accounting principles, and shall provide Franchisee's sales,
expenses and financial status with respect to Franchisee's “Diedrich Coffee”
Coffeehouse.  Franchisee shall submit to Company a copy of the original signed
1120 or 1120S tax form each and every year or any other forms which take the
place of the 1120 or 1120S forms.  Franchisee shall also provide Company with
copies of signed original sales and use tax forms contemporaneously with their
filing with the appropriate state or local authority.  Company reserves the
right to require such further information concerning Franchisee's “Diedrich
Coffee” Coffeehouse as Company may from time to time reasonably request.

 

11.1.6      Within 60 days following the end of each calendar year, Franchisee
shall submit to Company an unaudited annual financial statement prepared in
accordance with generally accepted accounting principles, and in such form and
manner prescribed by Company, which shall be certified by Franchisee to be
accurate and complete.

 

28

--------------------------------------------------------------------------------


 

11.1.7      Franchisee shall immediately (in no event more than 24 hours
following) notify Company of any (a) incident that may adversely affect the
operation or financial condition of Franchisee's “Diedrich Coffee” Coffeehouse,
Company or its affiliates; (b) legal action (including the commencement of a
suit or proceeding, or the threat thereof), (c) issuance of any writ, order,
injunction, award or decree of any court, agency or Government authority,
including any citation, fine or closing order, or (d) any other adverse inquiry,
notice, demand or sanction received by Franchisee relating to the operation of
the “Diedrich Coffee” Coffeehouse or Location, including any alleged violation
of any Applicable Law, including health, safety or employment law violations,
and including any labor dispute or actual or threatened labor strike, work
stoppage, lock-out or other incident relating to any labor agreement, and shall
provide Company with copies of all related correspondence and other
communications and information relating thereto.

 

11.2         Inspections.  Company's authorized representatives shall have the
right to enter Franchisee's Location and “Diedrich Coffee” Coffeehouse during
business hours, with or without notice, without unreasonably disrupting
Franchisee's business operations, for the purposes of examining same, conferring
with Franchisee's employees, inspecting and checking operations, food,
beverages, furnishings, interior and exterior decor, supplies, fixtures, and
equipment, and determining whether the business is being conducted in accordance
with this Agreement, the System and the Manuals.  If any such inspection
indicates any deficiency or unsatisfactory condition with respect to any matter
required under this Agreement or the Manuals, including but not limited to
quality, cleanliness, service, health and authorized product line, Company will
notify Franchisee in writing of Franchisee's non-compliance with the Manuals,
the System, or this Agreement.  Franchisee shall have 24 hours after receipt of
such notice, or such other greater time period as Company in its sole discretion
may provide, to correct or repair such deficiency or unsatisfactory condition,
if it can be corrected or repaired within such period of time.  If not,
Franchisee shall within such time period commence such correction or repair and
thereafter diligently pursue it to completion.

 

11.3         Audits.  Upon 10 days prior written notice, Company, its agents or
representatives may audit Franchisee's books and records in accordance with
generally accepted standards established by certified public accountants.  In
connection with such audit(s) or other operational visits, Franchisee shall keep
its cash receipts records, monthly control forms, accounts payable records
including all payments to Franchisee's Suppliers in its “Diedrich Coffee”
Coffeehouse or at its business office for 5 years after their due date, which
records shall be available for examination by Company or its representative(s),
at Company's request.  Without any prior written notice, Company, its agents or
representatives may inspect Franchisee's entire “Diedrich Coffee” Coffeehouse
and Franchisee's daily, weekly and monthly statistical information which is
required under the Manuals.  Franchisee shall make such information available
for such inspections in recognition that an operational inspection cannot
succeed without review of essential statistical information.  If any audit or
other investigation reveals an under-reporting or under-recording error of 5%
percent or more, then in addition to any other sums due, the expenses of the
audit/inspection shall be borne and paid by Franchisee upon billing by Company,
plus interest at the highest compound rate authorized by law, but not to exceed
the rate of 15% percent per annum.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 12

MARKS

 

12.1         Use of Marks.  Subject to Section 12.7, the “Diedrich Coffee”
Coffeehouse herein licensed and franchised shall be named “Diedrich Coffee”
without any suffix or prefix attached thereto and Franchisee shall use and
display such of the Company's Marks and such signs, advertising and slogans as
Company may from time to time prescribe or approve.  Upon expiration or sooner
termination of this Agreement, Company may, if Franchisee does not do so,
execute in Franchisee's name and on Franchisee's behalf, any and all documents
necessary in Company's judgment to end and cause the discontinuance of
Franchisee's use of the Marks and Company is hereby irrevocably appointed and
designated as Franchisee's attorney-in-fact so to do.

 

12.2         Non-Use of Trade Name.  If Franchisee is a Business Entity, it
shall not use Company's Marks, or Company's trade name, or any words or symbols
which are confusingly similar to the Marks, as all or part of Franchisee's name.

 

12.3         Use of Other Marks.  Franchisee shall not display the trademark,
service mark, trade name, insignia or logotype of any other person or Business
Entity in connection with the operation of the “Diedrich Coffee” Coffeehouse.

 

12.4         Non-ownership of Marks.  Nothing herein shall give Franchisee any
right, title or interest in or to any of the Marks, except a mere privilege and
license during the term hereof, to display and use the same according to the
terms and conditions herein contained.

 

12.5         Defense of Marks.  If Franchisee receives notice, or is informed,
of any claim, suit or demand against Franchisee on account of any alleged
infringement, unfair competition, or similar matter on account of its use of the
Marks in accordance with the terms of this Agreement, Franchisee shall promptly
notify Company of any such claim, suit or demand.  Thereupon, Company shall take
such action as it may deem necessary and appropriate to protect and defend
Franchisee against any such claim by any third party; Company shall not be
obligated to take any such action, however.  Franchisee shall not settle or
compromise any such claim by a third party without the prior written consent of
Company.  Company shall have the sole right to defend, compromise or settle any
such claim, in its discretion, at Company's sole cost and expense, using
attorneys of its own choosing, and Franchisee shall cooperate fully with Company
in connection with the defense of any such claim.  Franchisee may participate at
its own expense in such defense or settlement, but Company's decisions with
regard thereto shall be final.

 

 

12.6         Prosecution of Infringers.  If Franchisee shall receive notice or
is informed or learns that any third party, which it believes to be unauthorized
to use the Marks, is using the Marks or any variant thereof, Franchisee shall
promptly notify Company of the facts relating to such alleged infringing use. 
Thereupon, Company shall, in its sole discretion, determine whether or not it
wishes to take any action against such third person on account of such alleged
infringement of the

 

30

--------------------------------------------------------------------------------


 

Marks.  Franchisee shall have no right to make any demand against any such
alleged infringer or to prosecute any claim of any kind or nature whatsoever
against such alleged infringer for or on account of such infringement.

 

12.7         Modification of Marks.  From time to time, in the Manuals or in
directives or bulletins supplemental thereto, Company may add to, delete or
modify any or all of the Marks.  Franchisee shall use, or cease using, as may be
applicable, the Marks, including but not limited to, any such modified or
additional trade names, trademarks, service marks, logotypes and commercial
symbols, in strict accordance with the procedures, policies, rules and
regulations contained in the Manuals or in written directives issued by Company
to Franchisee, as though they were specifically set forth in this Agreement.

 

12.8         Acts in Derogation of the Marks.  Franchisee agrees that the Marks
are the exclusive property of Company and Franchisee now asserts no claim and
will hereafter assert no claim to any goodwill, reputation or ownership thereof
by virtue of Franchisee's licensed and/or franchised use thereof, or otherwise. 
Franchisee shall not do or permit any act or thing to be done in derogation of
any of the rights of Company in connection with the same, either during the Term
of this Agreement or thereafter, and that it will use the Marks only for the
uses and in the manner licensed and/or franchised hereunder and as herein
provided.  Without limiting the foregoing, Franchisee shall not interfere in any
manner with, or attempt to prohibit, the use of Company's Marks by any other
franchisee or licensee of Company.

 

12.9         Assumed Name Registration.  Franchisee agrees to obtain any
fictitious or assumed name registration required under applicable law.  Promptly
upon the expiration or termination of this Agreement for any reason whatsoever,
Franchisee shall promptly execute and file such documents as may be necessary to
revoke or terminate such assumed name registration, and if Franchisee shall fail
to promptly execute and file such documents as may be necessary to effectively
revoke and terminate such assumed name registration, Franchisee hereby
irrevocably appoints Company as its attorney-in-fact to do so for and on behalf
of Franchisee.

 

ARTICLE 13

COVENANTS REGARDING OTHER BUSINESS INTERESTS

 

13.1         Non-Competition.  Franchisee acknowledges that the Diedrich Coffee
System is unique and distinctive and has been developed by Company at great
effort, time, and expense, and that Franchisee has regular and continuing access
to valuable and confidential information and training regarding the Diedrich
Coffee System.  Franchisee recognizes its obligations to keep confidential such
information as set forth herein.  Franchisee therefore agrees as follows:

 

13.1.1      During the Term, no Restricted Person shall in any capacity, either
directly or indirectly, through one or more subsidiaries or affiliated
companies, engage in any Competitive Activities at any location; provided that
with Company's prior written consent, which

 

31

--------------------------------------------------------------------------------


 

Company will not unreasonably withhold, a Restricted Person may own and operate
one or more restaurants, or any other retail establishment, which sells brewed
coffee, espresso or coffee products if and for so long as such restaurant, or
retail establishment, does not derive 20% or more of its gross revenues from the
sale of espresso drinks, brewed coffee, roasted coffee beans and blends, premium
teas, and coffee-related products and equipment, or any of them, during any day
part.

 

13.1.2      Upon the expiration or termination of this Agreement, or if
Franchisee shall make any Assignment to any person or Business Entity, or if any
Owner, officer or director of Franchisee shall terminate his or her relationship
with Franchisee, then for a period of 24 months thereafter, each person who was
a Restricted Person before that event shall not in any capacity, either directly
or indirectly, through one or more subsidiaries or affiliated companies, engage
in any Competitive Activities, (i) within the County in which any “Diedrich
Coffee” Coffeehouse operated by Franchisee is or was located, or (ii) within an
area within ten (10) miles from the location or any then existing “Diedrich
Coffee” Coffeehouse; provided that, with Company's prior written consent, which
Company will not unreasonably withhold, the  former Restricted Person may own
and operate one or more restaurants, or any other retail establishment, which
sells brewed coffee, espresso or coffee products if and for so long as such
restaurant, or retail establishment, does not derive 20% or more of its gross
revenues from the sale of espresso drinks, brewed coffee, roasted coffee beans
and blends, premium teas, and coffee-related products and equipment, or any of
them, during any day part.

 

13.1.3      The parties have attempted in Sections 13.1.1 and 13.1.2 above to
limit the Restricted Person's right to compete only to the extent necessary to
protect the Company from unfair competition.  The parties hereby expressly agree
that if the scope or enforceability of Section 13.1.1 and 13.1.2 is disputed at
any time by a Restricted Person, a court or arbitrator, as the case may be, may
modify either or both of such provisions to the extent that it deems necessary
to make such provision(s) enforceable under Applicable Law.  In addition, the
Company reserves the right to reduce the scope of either, or both, of said
provisions without the consent of Franchisee or any Restricted Person, at any
time or times, effective immediately upon notice to Franchisee.

 

13.2         Confidential Information

 

 

13.2.1      Company possesses and continues to develop, and during the course of
the relationship established hereunder, Franchisee shall have access to, trade
secrets and other proprietary and confidential information, including, without
limitation, the Manuals, recipes, secret ingredients, specifications,
procedures, concepts and methods and techniques of operating the “Diedrich
Coffee” Coffeehouse and producing Authorized Diedrich Coffee Products (the
“Confidential Information”).  Company will disclose certain of its Confidential
Information to Franchisee in the Manuals, bulletins, supplements, confidential
correspondence, or other confidential communications, and through the Company's
training program and other guidance and management assistance, and in performing
Company's other obligations and exercising Company's rights under this
Agreement.  Confidential Information shall not include information which: (a)
has entered the public domain or was known to Franchisee prior to Company's
disclosure of such information to

 

32

--------------------------------------------------------------------------------


 

Franchisee, other than by the breach of an obligation of confidentiality owed
(by anyone) to Company; or (b) becomes known to Franchisee from a source other
than Company and other than by the breach of an obligation of confidentiality
owed (by anyone) to Company.  The burden of proving the applicability of the
foregoing will reside with Franchisee.

 

13.2.2      Franchisee shall acquire no interest in the Confidential Information
other than the right to use them in developing and operating the Business during
the Term of this Agreement.  Franchisee's duplication or use of any Confidential
Information in any other endeavor or business shall constitute an unfair method
of competition.  Franchisee shall: (i) not use the Confidential Information in
any business or other endeavor other than in connection with Franchisee's
“Diedrich Coffee” Coffeehouse; (ii) maintain absolute confidentiality of the
Confidential Information during and after the Term of this Agreement; (iii) make
no unauthorized copy of any portion of the Confidential Information, including
without limitation, the Manuals, bulletins, supplements, confidential
correspondence, or other confidential communications, whether written or oral;
and (iv) operate and implement all reasonable procedures prescribed from time to
time by Company to prevent unauthorized use and disclosure of the Confidential
Information, including without limitation, restrictions on disclosure to
employees and use of non-disclosure and non-competition provisions as Company
prescribes in employment agreements with employees who may have access to the
Confidential Information.  Promptly upon Company's request, Franchisee shall
deliver executed copies of such agreements to Company.

 

13.2.3      In the event any portion of the above covenants violates laws
affecting Franchisee, or is held invalid or unenforceable in a final judgment to
which Company and Franchisee are parties, then the maximum legally allowable
restriction permitted by law shall control and bind Franchisee.  Company may at
any time unilaterally reduce the scope of any part of the above covenants, and
Franchisee shall comply with any such reduced covenant upon receipt of written
notice.  The provisions of this Section 13.2 shall be in addition to and not in
lieu of any other confidentiality obligation of Franchisee, or any other person,
whether pursuant to another agreement, or pursuant to Applicable Law.

 

13.3         Franchisee's Affiliates.  For purposes of this Article only,
“Franchisee” shall mean and include the individual Franchisee; Franchisee's
spouse and minor children and its Owners, officers and directors if Franchisee
is a Business Entity and Franchisee shall, except as Company may otherwise
agree, cause each such person to acknowledge and agree to be bound by the
provisions of Sections 13.1 and 13.2.  The provisions of this Article shall not
limit, restrain or otherwise affect any right or cause of action which may
accrue to Company for any infringement of, violation of, or interference with,
this Agreement, or Company's Marks, System or Confidential Information.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 14

INTERFERENCE WITH EMPLOYMENT RELATIONS

 

14.1         Prohibitions During Term. During the Term of this Agreement,
Franchisee shall not, without the prior written consent of Company, directly or
indirectly: (a) employ or attempt to employ any person who at that time is
employed by Company, an affiliate of Company, or any other franchisee or area
developer of Company, including, without limitation, any coffeehouse manager or
assistant coffeehouse manager; (b) employ or attempt to employ any person who
within six (6) months prior thereto had been employed by Company, an affiliate
of Company, or any other franchisee or area developer of Company; or (c) induce
or attempt to induce any person to leave his or her employment with Company, an
affiliate of Company, or any other franchisee or area developer of Company.

 

14.2         Prohibitions After Term. The prohibitions set forth in Section 14.1
above shall also apply during the one (1) year period after the expiration or
termination of this Agreement.

 

14.3         Prohibitions Applicable to Company. During the Term of this
Agreement, Company shall not, without the prior written consent of Franchisee,
directly or indirectly: (a) employ or attempt to employ any person who at that
time is employed by Franchisee or an affiliate of Franchisee; or (b) induce or
attempt to induce any person to leave his or her employment with Franchisee or
an affiliate of Franchisee.

 

ARTICLE 15

NATURE OF INTEREST, ASSIGNMENT

 

15.1         Assignment by Company. This Agreement is fully transferable by
Company, in whole or in part, without the consent of Franchisee and shall inure
to the benefit of any transferee or their legal successor to Company's interests
herein; provided, however, that such transferee and successor shall expressly
agree to assume Company's obligations under this Agreement.  Without limiting
the foregoing, Company may (i) assign any or all of its rights and obligations
under this Agreement to a subsidiary or affiliated entity; (ii) sell its assets,
its Marks, or its System outright to a third party (including or subject to this
Agreement); (iii) go public; (iv) engage in a private placement of some or all
of its securities; (v) merge, acquire other corporations, or be acquired by
another corporation; or (vi) undertake a refinancing, recapitalization,
leveraged buy-out or other economic or financial restructuring.  Company shall
be permitted to perform such actions without liability or obligation to
Franchisee who expressly and specifically waives any claims, demands or damages
arising from or related to any or all of the above actions (or variations
thereof). Company shall have no liability for the performance of any obligations
contained in this Agreement after the effective date of such transfer or
assignment.

 

34

--------------------------------------------------------------------------------


 

15.2         Assignment by Franchisee.

 

15.2.1      The rights and duties created by this Agreement are personal to
Franchisee.  Accordingly, except as otherwise may be permitted herein, neither
Franchisee nor any person with an interest in Franchisee shall directly or
indirectly sell, assign, transfer, convey, give away, pledge, mortgage, or
otherwise encumber any direct or indirect interest in this Agreement or in all
or substantially all of the assets of the “Diedrich Coffee” Coffeehouse,
voluntarily or involuntarily, in whole or in part, by operation of law or
otherwise (an “Assignment”), without Company's prior written consent, which
consent may be withheld for any reason whatsoever in Company's sole subjective
judgment.  Any such purported Assignment occurring by operation of law or
otherwise without Company's prior written consent shall constitute a default of
this Agreement by Franchisee, and shall be null and void.  Except in the
instance of Franchisee advertising to sell its “Diedrich Coffee” Coffeehouse
pursuant to the terms hereof, Franchisee shall not, without Company's prior
written consent, offer for sale or transfer at public or private auction or
advertise publicly for sale or transfer, the furnishings, interior and exterior
decor items, supplies, fixtures, equipment, Franchisee's Lease or the real or
personal property used in connection with Franchisee's “Diedrich Coffee”
Coffeehouse. Franchisee shall not subfranchise, subcontract, share, divide or
partition this Agreement, and nothing in this Agreement will be construed as
granting Franchisee the right to do so.

 

15.2.2      If Franchisee is a Business Entity, each of the following shall be
deemed to be an Assignment of this Agreement: (i) the sale, assignment,
transfer, conveyance, gift, pledge, mortgage, or other encumbrance of 50% or
more in the aggregate, whether in one or more transactions, of the capital
stock, membership interests or voting power of Franchisee, by operation of law
or otherwise or any other event(s) or transaction(s) which, directly or
indirectly, effectively changes management control of Franchisee; (ii) the
issuance of any securities by Franchisee which itself or in combination with any
other transaction(s) results in the shareholders, members or partners existing
as of the Effective Date, as applicable, owning 50% or less of the outstanding
shares, membership interests or voting power of Franchisee as constituted as of
the date hereof; (iii) if Franchisee is a Partnership, the withdrawal, death or
legal incapacity of a general partner or limited partner owning 50% or more of
the Partnership Rights of the Partnership, or the admission of any additional
general partner or the transfer by any general partner of any of its Partnership
Rights in the Partnership; (iv) the death or legal incapacity of any
shareholder, member or partner owning 50% or more of the capital stock, voting
power, or Partnership Rights of Franchisee; and (v) any merger, stock
redemption, consolidation, reorganization, recapitalization or other transfer
control of the Franchisee, however effected.

 

Without limiting Company's discretion in granting or withholding its consent to
any Assignment, Company may impose any or all of the following conditions
thereto:

 

 

15.2.3      Upon the execution of this Agreement and upon each direct or
indirect transfer of an interest in this Agreement or in Franchisee and at any
other time upon Company's request, Franchisee shall, within 5 days prior to such
transfer or at any other time at Company's

 

35

--------------------------------------------------------------------------------


 

request, furnish Company with an estoppel agreement indicating any and all
causes of action, if any, that Franchisee may have against Company or if none
exist, so stating, and a list of all Owners having an interest in this Agreement
or in Franchisee, the percentage interest of Owner, and a list of all officers
and directors, in such form as Company may require;

 

15.2.4      Franchisee's written request for consent to any Assignment must be
accompanied by an offer to Company of a right of first refusal at the same cash
price offered by any bona fide buyer (the proposed buyer may not offer non-cash
consideration).  Company shall have the right and option, exercisable within 15
days after receipt of such written notification, to send written notice to
Franchisee or such person that Company or its third-party designee, intends to
purchase the interest which is proposed to be transferred, on the same terms and
conditions offered by the third party.  If Company accepts such offer, the
training and transfer/administrative fees due by Franchisee in accordance with
Section 15.2.12 shall be waived by Company.  Any material change in the terms of
an offer prior to closing shall cause it to be deemed a new offer, subject to
the same right of first refusal by Company, or its third-party designee, as in
the case of the initial offer.  Company's failure to exercise such option shall
not constitute a waiver of any other provision of this Agreement, including any
of the requirements of this Article with respect to the proposed transfer;

 

15.2.5      The Franchisee is not in default under the terms of this Agreement,
the Manuals or any other obligations owed Company, and all of its then-due
monetary obligations to Company have been paid in full;

 

15.2.6      The Franchisee and its Owners, if the Franchisee is a Business
Entity, have executed a general release under seal, in a form prescribed by
Company, of any and all claims against Company, its affiliates, subsidiaries,
shareholders, directors, officers, and employees;

 

15.2.7      The transferee/assignee has demonstrated to Company's satisfaction
that it meets all of Company's then-current requirements for new Franchisees or
for holders of an interest in a franchise, including, without limitation,
possession of good moral character and reputation, satisfactory credit ratings,
acceptable business qualifications, and the ability to fully comply with the
terms of this Agreement;

 

15.2.8      The transferee/assignee has assumed this Agreement by a written
assumption agreement approved by Company, or has agreed to do so at closing, and
at closing executes an assumption agreement approved by Company;

 

15.2.9      The transferee/assignee, its manager or other employees responsible
for the operation of the “Diedrich Coffee” Coffeehouse have satisfactorily
completed Company's training program;

 

15.2.10    The transferee/assignee executes such other documents as Company may
require, including a replacement franchise agreement on the form then currently
being provided to prospective franchisees, or if not then being so provided,
then such form selected by the Company

 

36

--------------------------------------------------------------------------------


 

which previously shall have been delivered to and executed by a franchisee or
area developer of Company.

 

15.2.11    The Franchisee transfers all Franchise Agreements between Franchisee
and Company to the same transferee/assignee; and

 

15.2.12    Upon submission Franchisee's request for Company's consent to any
proposed Assignment, Franchisee shall pay to Company a transfer fee (“Transfer
Fee”) equal to the greater of: (a) 2% of all consideration received or
receivable, directly or indirectly, by Franchisee in connection with the
Assignment, or (b) the sum of (i) a $15,000 training fee (payable only for the
first assigned franchise agreement in the case of multiple franchise agreements
being assigned simultaneously to the same assignee) plus (ii) a $1,500
administrative/transfer fee (not limited to the first assigned franchise
agreement in the case of multiple franchise agreements being assigned
simultaneously to the same assignee).

 

15.2.13    Company's consent to a transfer shall not constitute a waiver of any
claims it may have against the transferring party arising out of this Agreement
or otherwise.

 

15.3         Business Entity Franchisee.  If a Franchisee is a Business Entity,
the following provisions will apply:

 

15.3.1      Franchisee represents and warrants that the information set forth in
Exhibit “B”, which is annexed hereto and by this reference made a part hereof,
is accurate and complete in all material respects.  Franchisee shall notify
Company in writing within 10 days of any change in the information set forth in
Exhibit “B.”  Franchisee promptly shall provide such additional information as
Company may from time to time request concerning all persons who may have any
direct or indirect financial interest in Franchisee.

 

15.3.2      All of Franchisee's organizational documents (including articles of
partnership, partnership agreements, articles of incorporation, bylaws,
shareholders agreements, trust instruments, or their equivalent) will provide
that the issuance and transfer of any interest in Franchisee is restricted by
the terms of this Agreement, and that sole purpose for which Franchisee is
formed (and the sole activity in which Franchisee is or will be engaged) is the
development and operation of “Diedrich Coffee” Coffeehouses, pursuant to one or
more franchise agreements from Company.  Franchisee shall submit to Company,
upon the execution of this Agreement and thereafter from time to time upon
Company's request, a resolution of Franchisee (or its governing body) confirming
that Franchisee is in compliance with this provision.

 

15.3.3      Upon the execution of this Agreement, upon each transfer of an
interest in Franchisee, and at any other time upon Company's request, all
holders of a 10% or greater interest in Franchisee will execute a written
agreement in a form prescribed by Company, the current form of which is attached
hereto as of Exhibit “C”, personally, irrevocably and unconditionally
guarantees, jointly and severally, with all other holders of a 10% or greater
interest in Franchisee the

 

37

--------------------------------------------------------------------------------


 

full payment and performance of Franchisee's obligations to Company and to
Company's affiliates.

 

ARTICLE 16

DEFAULT AND TERMINATION

 

16.1         General.  Company shall have the right to terminate this Agreement
prior to its scheduled expiration date pursuant to Section 3.1 only for
“cause”.  “Cause” is hereby defined as a material breach of this Agreement. 
Company shall exercise its right to terminate this Agreement upon notice to
Franchisee upon the following circumstances and manners.

 

16.2         Automatic Termination Without Notice.  Subject to Applicable Laws
of the jurisdiction in which Franchisee's “Diedrich Coffee” Coffeehouse is
located to the contrary, Franchisee shall be deemed to be in default under this
Agreement, and all rights granted herein shall automatically terminate without
notice to Franchisee if: (i) Franchisee shall be adjudicated bankrupt or
judicially determined to be insolvent (subject to any contrary provisions of any
applicable state or federal laws), shall admit to its inability to meet its
financial obligations as they become due, or shall make a disposition for the
benefit of its creditors; (ii) Franchisee shall allow a judgment against him in
the amount of more than $5,000 to remain unsatisfied for a period of more than
30 days (unless a supersedeas or other appeal bond has been filed); (iii) the
“Diedrich Coffee” Coffeehouse or Location, or the Franchisee's assets are
seized, taken over or foreclosed by a government official in the exercise of its
duties, or seized, taken over, or foreclosed by a creditor or lienholder
provided that a final judgment against the Franchisee remains unsatisfied for
30) days (unless a supersedes or other appeal bond has been filed); (iv) a levy
of execution of attachment has been made upon the license granted by this
Agreement or upon any property used in the “Diedrich Coffee” Coffeehouse, and it
is not discharged within 5 days of such levy or attachment; (v) Franchisee
permits any mechanics lien to attach to the “Diedrich Coffee” Coffeehouse or to
any equipment or other Leasehold Improvements; (vi) Franchisee allows or permits
any judgment to be entered against Company or its subsidiaries or affiliated
corporations, arising out of or relating to the operation of Franchisee's
“Diedrich Coffee” Coffeehouse; or (vii) Franchisee is convicted of any felony,
or any criminal misconduct relevant to the operation of the “Diedrich Coffee”
Coffeehouse.

 

16.3         Option to Terminate Without Notice.  Franchisee shall be deemed to
be in default and Company may, at its option, terminate this Agreement and all
rights granted hereunder, without affording Franchisee any opportunity to cure
the default, effective immediately upon receipt of notice by Company upon the
occurrence of any of the following events:

 

16.3.1      Abandonment.  If Franchisee shall abandon the “Diedrich Coffee”
Coffeehouse.  For purposes of this Agreement, “abandon” shall refer to (i)
Franchisee's failure, at any time during the term of this Agreement, to keep the
“Diedrich Coffee” Coffeehouse open and operating for business for a period of 5
consecutive days, except as provided in the Manuals, (ii) Franchisee's failure
to keep the “Diedrich Coffee” Coffeehouse open and operating for any period
after which it is not unreasonable under the facts and circumstances for Company
to conclude that

 

38

--------------------------------------------------------------------------------


 

Franchisee does not intend to continue to operate the franchise, unless such
failure to operate is due to fire, flood, earthquake or other similar causes
beyond Franchisee's control, and (iii) failure to actively and continuously
maintain and answer Franchisee's telephone;

 

16.3.2      Assignment, Death or Incapacity.  If Franchisee shall purport to
make any Assignment without the prior written consent of Company; provided,
however, that on written request and on condition that the “Diedrich Coffee”
Coffeehouse continues to be operated in conformity with this Agreement, (i) upon
the death or legal incapacity of a Franchisee who is an individual, Company
shall allow up to 6 months after such death or legal incapacity for the heirs,
personal representatives, or conservators (the “Heirs”) of Franchisee either to
enter into a new Franchise Agreement upon Company's then current form (except
that no initial franchise fee or transfer fee shall be charged), if Company is
subjectively satisfied that the Heirs meet Company's standards and
qualifications, or if not so satisfied to allow the Heirs to sell the “Diedrich
Coffee” Coffeehouse to a person approved by Company, or (ii) upon the death or
legal incapacity of an Owner owning 50% or more of the capital stock, membership
interests or voting power of a corporate or limited liability company
Franchisee, or a general or limited partner owning 50% or more of any of the
Partnership Rights of a Franchisee which is a Partnership, Company shall allow a
period of up to 6 months after such death or legal incapacity for the Heirs to
seek and obtain Company's consent to the transfer or Assignment of such stock,
membership interests or Partnership Rights to the Heirs or to another person
acceptable by Company.  If, within said 6 month period, the Heirs fail either to
enter into a new franchise agreement or to sell the “Diedrich Coffee”
Coffeehouse to a person approved by Company pursuant to Section 15.2, or fail
either to receive Company's consent to the Assignment of such stock, membership
interest or Partnership Rights to the Heirs or to another person acceptable by
Company, as provided in Section 15.2, this Agreement shall thereupon
automatically terminate;

 

16.3.3      Repeated Defaults.  If Franchisee shall default in any material
obligation as to which Franchisee has previously received 3 or more written
notices of default from Company setting forth the material breach complained of
within the preceding 12 months, such repeated course of conduct shall itself be
grounds for termination of this Agreement without further notice or opportunity
to cure;

 

16.3.4      Misrepresentation.  If Franchisee makes any material
misrepresentations relating to the acquisition of the “Diedrich Coffee”
Coffeehouse.

 

16.3.5      Violation of Law.  If Franchisee fails, for a period of 10 days
after having received notification of noncompliance from Company or any
governmental or quasi-governmental agency or authority, to comply with any
federal, state or local law or regulation applicable to the operation of the
“Diedrich Coffee” Coffeehouse;

 

16.3.6      Health or Safety Violations.  Franchisee's conduct of the “Diedrich
Coffee” Coffeehouse licensed pursuant to this Agreement is so contrary to this
Agreement, the System and the Manuals as to constitute an imminent danger to the
public health (for example,

 

39

--------------------------------------------------------------------------------


 

selling spoiled food knowing that the food products are spoiled or allowing a
dangerous condition arising from a failure to strictly comply with any health
code or ordinance or other Applicable Law to continue despite Franchisee's
knowledge of such condition), or selling expired or other unauthorized products
to the public after notice of default and continuing to sell such products
whether or not Franchisee has cured the default after one or more notices;

 

16.3.7      Unfair Competition.  Any violation by Franchisee of Section 13.1;
Franchisee's disclosure or use in violation of this Agreement of the contents of
the Manual, or any other Confidential Information provided to Franchisee by
Company;

 

16.3.8      Under Reporting.  If an audit or investigation conducted by Company
hereof discloses that Franchisee has knowingly maintained false books or
records, or submitted false reports to Company, or knowingly understated its
Gross Sales or withheld the reporting of same as herein provided;

 

16.3.9      Criminal Offenses.  If Franchisee is convicted of a felony or any
other crime or offense that is reasonably likely, in the sole opinion of
Company, to adversely affect the System, the Marks, the goodwill associated
therewith, or Company's interest therein;

 

16.3.10    Intellectual Property.  If Franchisee misuses or makes any
unauthorized use of the Marks or otherwise materially impairs the goodwill
associated therewith or Company's rights therein, or which reflects materially
and unfavorably upon the operation and reputation of the “Diedrich Coffee”
Coffeehouse or System.

 

16.3.11    Termination of Other Agreements.  If Franchisee or any of its
affiliates is party to any other Development Agreement, Sublease, Management
Agreement, Promissory Note, or Franchise Agreements with Company, and that other
agreement is terminated by Company for default by Franchisee (after any
applicable right to cure).  Notwithstanding the foregoing, however, Company may
not terminate this Agreement if the other agreement is a Development Agreement,
and the only grounds for termination of that Development Agreement is failure by
Franchisee to meet its minimum development obligations under the Development
Agreement.

 

16.4         Termination With Notice and Opportunity To Cure.  Except for any
default by Franchisee under Sections 16.2 or 16.3, or as otherwise expressly
provided in this Agreement, Franchisee shall have 10 days (5 days in the case of
any default in the timely payment of sums due to Company or its affiliates),
after Company's written notice of default within which to remedy any default
under this Agreement, and to provide evidence of such remedy to Company.  If any
such default is not cured within that time period, or such longer time period as
Applicable Law may require or as Company may specify in the notice of default,
this Agreement and all rights granted by it shall thereupon automatically
terminate without further notice or opportunity to cure.

 

40

--------------------------------------------------------------------------------


 

Franchisee shall be in material default under this Article for any failure to
comply with any of the requirements imposed by this Agreement.  Such material
defaults shall include the occurrence of any one or more of the following
events:

 

16.4.1      Franchisee's failure, refusal, or neglect to promptly pay any monies
owed to Company, its subsidiaries or affiliates, or any Advertising Co-op, when
due, or to submit the financial or other information required by Company under
this Agreement;

 

16.4.2      Franchisee's failure to maintain the standards specified by Company
in the Manual or otherwise;

 

16.4.3      Franchisee's failure, refusal or neglect to obtain Company's prior
written approval or consent as required by this Agreement;

 

16.4.4      Franchisee's misuse or unauthorized use of Company's Marks or other
material impairment of the goodwill associated therewith or Company's rights
therein;

 

16.4.5      Franchisee's commencement of or conducting any business operation,
or marketing of any product, under a name or mark which, in Company's reasonable
opinion, is confusingly similar to Company's Marks;

 

16.4.6      Franchisee's default, without cure after the applicable grace
period, under any Lease, mortgage, or deed of trust covering the Location; or

 

16.4.7      Franchisee's failure to procure or maintain the insurance required
by this Agreement or in the Lease for the Location.

 

16.5         Reimbursement of Company Costs.  In the event of a default by
Franchisee, all of Company's costs and expenses arising from such default,
including reasonable legal fees and reasonable hourly charges of Company's
administrative employees shall be paid to Company by Franchisee within 5 days
after cure.

 

16.6         Cross-Default.  Any material default by Franchisee under the terms
and conditions of this Agreement or any Lease, or any other agreement between
Company, or its affiliate, and Franchisee, or any default by Franchisee of its
obligations to any Advertising Cooperative of which it is a member, shall be
deemed to be a material default of each and every said agreement.  Furthermore,
in the event of termination, for any cause, of this Agreement or any other
agreement between the parties hereto, Company may, at its option, terminate any
or all said agreements.

 

16.7         Notice Required By Law.  Notwithstanding anything to the contrary
contained in this Article 16, in the event any valid, Applicable Law of a
competent Governmental Authority having jurisdiction over this Agreement and the
parties hereto shall limit Company's rights of termination hereunder or shall
require longer notice periods than those set forth above, this

 

41

--------------------------------------------------------------------------------


 

Agreement shall be deemed amended to conform to the minimum notice periods or
restrictions upon termination required by such laws and regulations.  Company
shall not, however, be precluded from contesting the validity, enforceability or
application of such laws or regulations in any action, hearing or dispute
relating to this Agreement or the termination thereof.

 

ARTICLE 17

RIGHTS AND OBLIGATIONS UPON TERMINATION

 

17.1         General.  Upon the expiration or termination of Franchisee's rights
granted under this Agreement:

 

17.1.1      Franchisee shall immediately cease to use Company's Marks, and any
confusingly similar trademark, service mark, trade name, logotype, or other
commercial symbol or insignia.  Franchisee shall at its own cost, make cosmetic
changes to Franchisee's “Diedrich Coffee” Coffeehouse so that it no longer
contains or resembles Company's proprietary designs including, but not limited
to, Franchisee shall remove all Diedrich Coffee identifying materials and
distinctive Diedrich Coffee cosmetic features and finishes, interior wall
coverings and colors, exterior finishes and colors, signage and Diedrich Coffee
counter equipment (which shall be deemed proprietary to Company) from the
Location as Company may reasonably direct.

 

17.1.2      Company may retain all fees paid pursuant to this Agreement, and
Franchisee shall immediately pay any and all amounts owing to Company, its
subsidiaries and affiliates.

 

17.1.3      Any and all obligations of Company to Franchisee under this
Agreement shall immediately cease and terminate.

 

17.1.4      Any and all rights of Franchisee under this Agreement shall
immediately cease and terminate.

 

17.1.5      Company shall have the option, exercisable by written notice within
30 days after the termination of this Agreement, to take an assignment of all
telephone numbers (and associated listings) for Franchisee's “Diedrich Coffee”
Coffeehouse.  Franchisee is not entitled to any compensation from Company if
Company exercises this option.

 

17.1.6      Franchisee shall, at Company's option, cancel or assign to Company
or its designee all of Franchisee's right, title and interest in any Internet
and website home pages, domain name listings and registrations which contain the
Marks, or any of them, in whole or and part, and Franchisee shall notify Network
Solutions, InterNIC or other applicable domain name registrar and all listing
agencies, upon the termination or expiration hereof, of the termination of
Franchisee's right to use any domain name, web page and other Internet devise
associated with Company or any “Diedrich Coffee” Restaurant, and authorize and
instruct their cancellation or

 

42

--------------------------------------------------------------------------------


 

transfer to Company, as directed by Company. Franchisee is not entitled to any
compensation from Company if Company exercises its said rights or options.

 

17.2         Survival of Obligations.  In no event shall a termination or
expiration of this Agreement affect Franchisee's obligations to take or abstain
from taking any action in accordance with this Agreement.  The provisions of
this Agreement which constitute post-termination or post-expiration covenants or
agreements shall survive the termination or expiration of this Agreement.

 

17.3         No Ownership of Marks.  Franchisee acknowledges and agrees that
rights in and to Company's Marks and the use thereof shall be and remain the
property of Company.

 

17.4         Government Filings.  In the event Franchisee has registered any of
Company's Marks or the name “Diedrich Coffee” as part of Franchisee's assumed,
fictitious or corporate name, Franchisee shall promptly amend such registration
to delete Company's Marks therefrom.

 

ARTICLE 18

INSURANCE

 

18.1         Insurance.  Franchisee shall obtain and maintain insurance coverage
which shall in each instance designate Company and designated parent companies,
subsidiaries, and affiliates as additional named insureds, with an insurance
company approved by Company, which approval shall not be unreasonably withheld
as follows:

 

18.1.1      comprehensive general liability insurance (including products
liability); with coverage of $2,000,000.00 to $4,000,000.00 combined single
limit for death, personal injury, and $100,000.00 property damage coverage;

 

18.1.2      business interruption insurance, including Continuing Royalty
coverage, for 12 months after casualty, in amounts equal to at least $150,000
($50,000 in the case of a cart or kiosk);

 

18.1.3      workers' compensation insurance as required by Applicable Law; and

 

18.1.4      windstorm, fire, and extended coverage insurance, insuring the
construction of improvements and completed “Diedrich Coffee” Coffeehouse
operated by Franchisee, for the full replacement value thereof.

 

 

18.2         Use of Proceeds.  In the event of damage to the “Diedrich Coffee”
Coffeehouse covered by insurance, the proceeds of any such insurance shall be
used to restore the “Diedrich Coffee” Coffeehouse to its original condition (but
in accordance with Company's then current standards and specifications) as soon
as possible, unless such restoration is prohibited by the Lease or Company has
otherwise consented to in writing.  Franchisee shall promptly provide to

 

43

--------------------------------------------------------------------------------


 

Company proof of such insurance coverage upon the obtaining of such insurance,
and at such other times upon the request of Company.

 

18.3         Proof of Insurance.  Franchisee shall, prior to opening its
“Diedrich Coffee” Coffeehouse, file with Company, certificates of such insurance
and shall promptly pay all premiums on the policies as they become due.  In
addition, the policies shall contain a provision requiring 30 days prior written
notice to Company of any proposed cancellation, modification, or termination of
insurance.  If Franchisee fails to obtain and maintain the required insurance,
Company may, at its option, in addition to any other rights it may have, procure
such insurance for Franchisee without notice and Franchisee shall pay, upon
demand, the premiums and Company's costs in taking such action.

 

ARTICLE 19

RELATIONSHIP OF PARTIES, DISCLOSURE

 

19.1         Relationship of Franchisee to Company.  It is expressly agreed that
the parties intend by this Agreement to establish between Company and Franchisee
the relationship of Company and franchisee.  It is further agreed that
Franchisee has no authority to create or assume in Company's name or on behalf
of Company, any obligation, express or implied, or to act or purport to act as
agent or representative on behalf of Company for any purpose whatsoever. 
Neither Company nor Franchisee is the employer, employee, agent, partner or
co-venturer of or with the other, each being independent.  Franchisee agrees
that it will not hold himself out as the agent, employee, partner or co-venturer
of Company.  All employees hired by or working for Franchisee shall be the
employees of Franchisee and shall not, for any purpose, be deemed employees of
Company or subject to Company control.  Each of the parties shall file its own
tax, regulatory and payroll reports, and be responsible for all employee
benefits and workers compensation payments, with respect to its respective
employees and operations, saving and indemnifying the other party hereto of and
from any liability of any nature whatsoever by virtue thereof.

 

Neither shall have the power to bind or obligate the other except specifically
as set forth in this Agreement.  Company and Franchisee agree that the
relationship created by this Agreement is not a fiduciary relationship. 
Franchisee shall not, under any circumstances, act or hold itself out as an
agent or representative of Company.

 

19.2         Indemnity by Franchisee. Franchisee hereby agrees to protect,
defend and indemnify Company, and all of its past, present and future partners,
shareholders, direct and indirect parent companies, subsidiaries, affiliates,
officers, directors, employees, attorneys and designees and hold them harmless
from and against any and all costs and expenses, including attorneys' fees,
court costs, losses, liabilities, damages, claims and demands of every kind or
nature on account of any actual or alleged loss, injury or damage to any person
or Business Entity or to any property arising out of or in connection with
Franchisee's operation of the Location and “Diedrich Coffee” Coffeehouse
pursuant hereto.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 20

NOTICES

 

20.1         General.  Except as otherwise expressly provided herein, all
written notices and reports permitted or required to be delivered by the parties
pursuant hereto shall be deemed so delivered at the time delivered by hand, one
business day after confirmed transmission by facsimile, telegraph or other
electronic system (with confirmation copy sent by regular U.S. mail), or 3
business days after placement in the United States Mail by Registered or
Certified Mail, Return Receipt Requested, postage prepaid and addressed as
follows:

 

If to Company:

 

Diedrich Coffee

 

 

2144 Michelson Drive

 

 

Irvine, CA  92612

 

 

Attn:   Vice President - Franchise Sales

 

 

Facsimile No.: (949) 260-260-6731

 

 

 

If to Franchisee:

 

 

 

 

 

 

 

 

 

 

Facsimile No.

 

 

 

 

 

 

With copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No.

 

Any party may change his or its address by giving 10 days prior written notice
of such change to all other parties.

 

ARTICLE 21

MISCELLANEOUS PROVISIONS

 

21.1         Company's Right To Cure Defaults.  In addition to all other
remedies herein granted if Franchisee shall default in the performance of any of
its obligations or breach any term or condition of this Agreement or any related
agreement, Company may, at its election, immediately or at any time thereafter,
without waiving any claim for breach hereunder and without notice to

 

45

--------------------------------------------------------------------------------


 

Franchisee, cure such default for the account and on behalf of Franchisee, and
the cost to Company thereof shall be due and payable on demand and shall be
deemed to be additional compensation due to Company hereunder and shall be added
to the amount of compensation next accruing hereunder, at the election of
Company.

 

21.2         Waiver and Delay.  No waiver by Company of any breach or series of
breaches or defaults in performance by Franchisee, and no failure, refusal or
neglect of Company to exercise any right, power or option given to it hereunder
or under any other franchise agreement between Company and Franchisee, whether
entered into before, after or contemporaneously with the execution hereof (and
whether or not related to the “Diedrich Coffee” Coffeehouse) or to insist upon
strict compliance with or performance of Franchisee's obligations under this
Agreement, any other franchise agreement between Company and Franchisee, whether
entered into before, after or contemporaneously with the execution hereof (and
whether or not related to the “Diedrich Coffee” Coffeehouse) or the Manuals,
shall constitute a waiver of the provisions of this  Agreement or the Manuals
with respect to any subsequent breach thereof or a waiver by Company of its
right at any time thereafter to require exact and strict compliance with the
provisions thereof.  Company will consider written requests by Franchisee for
Company's consent to a waiver of any obligation imposed by this Agreement. 
Franchisee agrees, however, that Company is not required to act uniformly with
respect to waivers, requests and consents as each request will be considered on
a case by case basis, and nothing shall be construed to require Company to grant
any such request.  Any waiver granted by Company shall be without prejudice to
any other rights Company may have, will be subject to continuing review by
Company, and may be revoked, in Company's sole discretion, at any time and for
any reason, effective upon 10 days prior written notice to Franchisee.  Company
makes no warranties or guarantees upon which Franchisee may rely, and assumes no
liability or obligation to Franchisee by providing any waiver, approval,
consent, assistance, or suggestion to Franchisee in connection with this
Agreement, or by reason of any neglect, delay, or denial of any request.

 

21.3         Survival of Covenants.  The covenants contained in this Agreement
which, by their terms, require performance by the parties after the expiration
or termination of this Agreement, shall be enforceable notwithstanding said
expiration or other termination of this Agreement for any reason whatsoever.

 

21.4         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Company and shall be
binding upon and inure to the benefit of Franchisee and its or their respective
heirs, executors, administrators, successors and assigns, subject to the
restrictions on transfer or Assignment contained herein.

 

21.5         Joint and Several Liability. If Franchisee consists of more than
one person or entity, or a combination thereof, the obligations and liabilities
of each such person or entity to Company are joint and several.

 

21.6         General Release.  If Franchisee has a currently-effective franchise
agreement or area development agreement from Company, then it shall be a
condition to the effectiveness of

 

46

--------------------------------------------------------------------------------


 

this Agreement that Franchisee has executed and delivered to Company a general
release, in a form prescribed by Company, of all existing claims against Company
arising out of those former agreements.

 

21.7         Governing Law/Consent to Jurisdiction.  Except to the extent
governed by the United States Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§
1051 et seq.), this Agreement, the franchise and all other matters concerning
Franchisee and Company (and its affiliates) shall be governed by the internal
laws of the state where the Franchisee's “Diedrich Coffee” Coffeehouse is
located (without reference to the choice of law and conflict of law rules of
that state), except that the provisions of any law of that state regarding
franchise disclosure, registration or relationship and the regulations
thereunder shall not apply unless its jurisdictional requirements are met
independently without reference to this Section.  The parties agree that, except
to the extent prohibited by law, Orange County, California shall be the venue
for any litigation arising under this Agreement. Franchisee irrevocably submits
to the jurisdiction of those courts and waives any objection Franchisee might
have to either the jurisdiction of or venue in those courts.

 

21.8         Waiver of Punitive Damages and Jury Trial.  Except for Franchisee's
obligation to indemnify Company under Section 19.2 and claims Company bring
against Franchisee for Franchisee's unauthorized use of the Marks or
unauthorized use or disclosure of any Confidential Information, Company and
Franchisee waive to the fullest extent permitted by law any right to or claim
for any multiple, punitive or exemplary damages against the other and agree
that, in the event of a dispute between Company and Franchisee, the party making
a claim will be limited to equitable relief and to recovery of any actual
damages it sustains.

 

Company and Franchisee irrevocably waive trial by jury in any action,
proceeding, or counterclaim, whether at law or in equity, brought by either of
them.

 

21.9         Limitations of Claims.  Except for claims arising from Franchisee's
non-payment or underpayment of amounts Franchisee owes Company or its
affiliates, any and all claims arising out of or relating to this Agreement or
Company's relationship with Franchisee will be barred unless a proceeding is
commenced within one (1) year from the date on which the party asserting the
claim knew or should have known of the facts giving rise to the claim.

 

21.10       Entire Agreement.  This Agreement contains all of the terms and
conditions agreed upon by the parties hereto with reference to the subject
matter hereof.  No other agreements oral or otherwise shall be deemed to exist
or to bind any of the parties hereto and all prior agreements, understandings
and representations are merged herein and superseded hereby.  Franchisee
represents that there are no contemporaneous agreements or understandings
relating to the subject matter hereof between the parties that are not contained
herein.  No officer or employee or agent of Company has any authority to make
any representation or promise not contained in this Agreement or in any Offering
Circular for prospective franchisees required by applicable law, and Franchisee
agrees that it has executed this Agreement without reliance upon any such
representation

 

47

--------------------------------------------------------------------------------


 

or promise.  This Agreement cannot be modified or changed except by written
instrument signed by all of the parties hereto.

 

21.11       Titles For Convenience.  Article and Section titles used in this
Agreement are for convenience only and shall not be deemed to affect the meaning
or construction of any of the terms, provisions, covenants, or conditions of
this Agreement.

 

21.12       Gender And Construction.  All terms used in any one number or gender
shall extend to mean and include any other number and gender as the facts,
context, or sense of this Agreement or any article or Section hereof may
require.  As used in this Agreement, the words “include,” “includes” or
“including” are used in a non-exclusive sense.  Unless otherwise expressly
provided herein to the contrary, any consent, approval or authorization of
Company which Franchisee may be required to obtain hereunder may be given or
withheld by Company in its sole discretion, and on any occasion where Company is
required or permitted hereunder to make any judgment or determination, including
any decision as to whether any condition or circumstance meets Company's
standards or satisfaction, Company may do so in its sole subjective judgment.

 

21.13       Severability.  Nothing contained in this Agreement shall be
construed as requiring the commission of any act contrary to law.  Whenever
there is any conflict between any provisions of this Agreement or the Manuals
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter shall prevail, but
in such event the provisions of this Agreement or the Manuals thus affected
shall be curtailed and limited only to the extent necessary to bring it within
the requirements of the law.  If any part, article, section, sentence or clause
of this Agreement or the Manuals shall be held to be indefinite, invalid or
otherwise unenforceable, the indefinite, invalid or unenforceable provision
shall (subject to Section 13.2.3) be deemed deleted, and the remaining part of
this Agreement shall continue in full force and effect.

 

21.14       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

21.15       Fees and Expenses.  Should any party hereto commence any action or
proceeding for the purpose of enforcing, or preventing the breach of, any
provision hereof, whether by judicial or quasi-judicial action or otherwise, or
for damages for any alleged breach of any provision hereof, or for a declaration
of such party's rights or obligations hereunder, the prevailing party shall be
reimbursed by the losing party for all costs and expenses incurred in connection
therewith, including, but not limited to, attorneys' fees.  All sums which are
due but unpaid to Company or Franchisee shall bear interest from the date due at
the highest rate permissible by applicable law.

 

21.16       Counsel.  Franchisee and its Owners acknowledge and warrant that
they understand the terms and conditions of this Agreement and that they have
had an opportunity in

 

48

--------------------------------------------------------------------------------


 

connection with this Agreement to confer with counsel of their choice regarding
their rights and obligations under this Agreement.

 

ARTICLE 22

SUBMISSION OF AGREEMENT

 

22.1         General.  The submission of this Agreement does not constitute an
offer and this Agreement shall become effective only upon the execution thereof
by Company and Franchisee.

 

ARTICLE 23

ACKNOWLEDGMENT

 

23.1         General.  Franchisee, and its Owners, jointly and severally
acknowledge that they have carefully read this Agreement and all other related
documents to be executed concurrently or in conjunction with the execution
hereof, that they have obtained the advice of counsel in connection with
entering into this Agreement, that they understand the nature of this Agreement,
and that they intend to comply herewith and be bound hereby.

 

23.2         Due Execution.  The submission of this Agreement to Franchisee does
not constitute an offer and this Agreement shall become effective only upon the
execution thereof by Company and Franchisee.

 

IN WITNESS WHEREOF, the parties hereof have executed this Agreement as of the
date of execution by Company.

 

 

Company:

 

 

 

DIEDRICH COFFEE, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Its: Vice President

 

 

 

 

 

Franchisee:

 

 

 

 

 

 

By:

 

 

 

Its:_

 

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT A

Minimum Hours of Operation

 

Minimum Operating Hours:  [ :  ] a.m. to [ :  ] p.m.

             days per week

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FRANCHISEE INFORMATION

 

Franchisee is a (check as applicable):

o corporation   o limited partnership

o limited liability company   o general partnership

o Other (specify):                             

 

The name and address of each Owner of Franchisee is:

 

NAME

 

ADDRESS

 

NUMBER OF
SHARES OR
PERCENTAGE
INTEREST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

There is set forth below the name and address of each director, member, or
general partner, as applicable, of Franchisee:

 

NAME

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

There is set forth below the names, and addresses and titles of Franchisee's
principal officers or partners who will be devoting their full time to the
“Diedrich Coffee” Coffeehouses:

 

NAME

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

The address where Franchisee's Financial Records, and Business Entity records
(e.g. Articles of Incorporation, Bylaws, Operating Agreement, Partnership
Agreement, etc.) are maintained is:

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

GUARANTY AND SUBORDINATION AGREEMENT

 

 

C-1

--------------------------------------------------------------------------------


 

SPOUSAL CONSENT

 

Each of the undersigned, each being the spouse of an individual who executed
this Agreement as Franchisee (or if Franchisee is a partnership, a spouse of a
general partner), consents to all of the terms of this Agreement and the
execution thereof, and agrees not to assist any person who is a party to this
Agreement to violate any of that party's duties under this Agreement.

 

By:

 

 

Dated:

 

 

 

By:

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------